Gillman, Bruton & Capone, LLC
770 Amboy Avenue
Edison, NJ 08837
(732) 661-1664
Attorney for Debtor
By: Justin M. Gillman, Esq.


                  UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF NEW JERSEY

__________________________________________
In Re:                                                    Chapter 11

Robert Alvarez
Yanirys Diaz-Alvarez
                                                          Case No. 20-14587-MBK

            Debtors
__________________________________________


      ORIGINAL DISCLOSURE STATEMENT PURSUANT TO SECTION 1125
         OF THE BANKRUPTCY CODE DESCRIBING CHAPTER 11 PLAN
                OF REORGANIZATION PROPOSED BY DEBTORS
                ROBERT ALVAREZ & YANIRYS DIAZ-ALVAREZ
______________________________________________________________________________

PLEASE READ THIS DISCLOSURE STATEMENT CAREFULLY.               THIS
DISCLOSURE STATEMENT CONTAINS INFORMATION THAT MAY BEAR UPON
YOUR DECISION TO ACCEPT OR REJECT THE DEBTORS’ CHAPTER 11 PLAN OF
REORGANIZATION. THE PLAN PROPONENTS BELIEVE THAT THIS CHAPTER
11 PLAN OF REORGANIZATION IS IN THE BEST INTEREST OF THE CREDITORS
AND THAT THE PLAN IS FAIR AND EQUITABLE. THE PROPONENTS URGE
THAT THE VOTER ACCEPT THE PLAN.


Dated: October 11, 2020    By: /s/ Robert Alvarez________________
                               Robert Alvarez, Proponent


                           By:   /s/Yanirys Diaz-Alvarez_____________________
                                 Yanirys Diaz-Alvarez, Proponent
                                                   TABLE OF CONTENTS

                                                                                                                                          Page

I. INTRODUCTION ....................................................................................................................... 1
      A. Purpose of This Document .............................................................................................. 1
      B. Confirmation Procedures ................................................................................................. 3
              1. Time and Place of the Confirmation Hearing ...................................................... 4
              2. Deadline For Voting For or Against the Plan ...................................................... 4
              3. Deadline For Objecting to the Confirmation of the Plan ..................................... 4
             4. Identity of Person to Contact for More Information Regarding
                the Plan .................................................................................................................. 4
      C. Disclaimer ........................................................................................................................ 4

  II. BACKGROUND ....................................................................................................................... 5
       A. Description and History of the Debtors’ Business ............................................................ 5
       B. Principals/Affiliates of Debtors’ Business ........................................................................ 5
       C. Management of the Debtor Before and After the Bankruptcy .......................................... 5
       D. Events Leading to Chapter 11 Filing ................................................................................ 5
       E. Significant Events During the Bankruptcy ........................................................................ 7
                1. Bankruptcy Proceedings ....................................................................................... 7
                2. Other Legal Proceedings ...................................................................................... 8
                3. Actual and Projected Recovery of Preferential or Fraudulent Transfers ............. 8
                4. Procedures Implemented to Resolve Financial Problems .................................... 9
                5. Current and Historical Financial Conditions........................................................ 9

  III. SUMMARY OF THE CHAPTER 11 PLAN OF REORGANIZATION .............................. 10
        A. What Creditors and Interest Holders Will Receive Under the Proposed
            Plan ................................................................................................................................ 10
        B. Unclassified Claims......................................................................................................... 10
                 1. Administrative Expenses and Fees..................................................................... 10
                 2. Priority Tax Claims ............................................................................................ 12
        C. Classified Claims and Interests ....................................................................................... 13
                 1. Classes of Secured Claims ................................................................................. 13
                 2. Classes of Priority Unsecured Claims ................................................................ 13
                 3. Class of 11 U.S.C.§523(8) Student Loans ......................................................... 14
                 4. Class of General Unsecured Claims ................................................................... 14
                 5. Class of Interest Holders. Definitions ................................................................ 15
        D. Means of Effectuating the Plan ...................................................................................... 15
                 1. Funding for the Plan ........................................................................................... 15
                 2. Post-confirmation Management ......................................................................... 15
                 3. Disbursing Agent................................................................................................ 15



                                                                       i
        E. Other Provisions of the Plan ........................................................................................... 16
               1. Executory Contracts and Unexpired Leases ...................................................... 16
               2. Changes in Rates Subject to Regulatory Commission Approval ....................... 16
               3. Retention of Jurisdiction .................................................................................... 16
               4. Procedures for Resolving Contested Claims ...................................................... 16
               5. Effective Date ..................................................................................................... 16
               6. Modification ....................................................................................................... 17
        F. Tax Consequences of Plan .............................................................................................. 17
        G. Risk Factors.................................................................................................................... 17

IV. CONFIRMATION REQUIREMENTS AND PROCEDURES ............................................ 18
     A. Who May Vote or Object .............................................................................................. 18
             1. Who May Object to Confirmation of the Plan ................................................... 18
             2. Who May Vote to Accept/Reject the Plan ......................................................... 18
                      a. What Is an Allowed Claim/Interest .......................................................... 18
                      b. What Is an Impaired Claim/Interest ......................................................... 19
             3. Who Is Not Entitled to Votes ............................................................................. 19
             4. Who Can Vote in More Than One Class............................................................ 20
             5. Votes Necessary to Confirm the Plan ................................................................ 20
             6. Votes Necessary for a Class to Accept the Plan................................................. 20
             7. Treatment of Non-accepting Classes.................................................................. 20
             8. Request for Confirmation Despite Nonacceptance by Impaired
             Class(es) ................................................................................................................ 21
     B. Liquidation Analysis ....................................................................................................... 21
     C. Feasibility ........................................................................................................................ 23

V. EFFECT OF CONFIRMATION OF PLAN ........................................................................... 25
    A. Discharge ....................................................................................................................... 25
    B. Revesting of Property in the Debtors ............................................................................. 25
    C. Modification of Plan........................................................................................................ 25
    D. Post-Confirmation Conversion/Dismissal....................................................................... 26




                                                                   ii
                                              I.
                                        INTRODUCTION


          Robert Alvarez and Yanirys Diaz-Alvarez (“Debtor”) are the debtors in a Chapter 11

bankruptcy case. On March 18, 2020, Debtor commenced a bankruptcy case by filing a

voluntary Chapter 11 petition under the United States Bankruptcy Code Bankruptcy Code

(“Bankruptcy Code”), 11 U.S.C. § 101 et seq. The Chapter 11 of the Code allows the Debtor,

and under some circumstances, creditors and other parties in interest, to propose a plan of

reorganization (“Plan”). The Plan may provide for the Debtor to reorganize by continuing to

operate, to liquidate by selling assets of the estate, or a combination of both. is the party

proposing the Plan sent to you in the same envelope as this document. THE DOCUMENT YOU

ARE READING IS THE DISCLOSURE STATEMENT FOR THE PLAN WHICH IS

ANNEXED HERETO AS EXHIBIT A.

          This is a reorganizing Plan. In other words, the Proponents seek to accomplish payments

under the Plan by contributing their current net monthly disposable income, in an initial amount

of $1,600.00 per month for 60 months of the Plan, to be used to create a fund to make payment

of allowed claims under the Plan. Payments will be made to the Disbursing Agent on a monthly

basis and the Disbursing Agent will then make quarterly distributions to creditors with allowed

claims.

A. Purpose of This Document

                 This Disclosure Statement summarizes what is in the Plan, and tells you certain
information relating to the Plan and the process the Court follows in determining whether or not
to confirm the Plan.




                                                 1
    READ THIS DISCLOSURE STATEMENT CAREFULLY IF YOU WANT TO
KNOW ABOUT:

               (1) WHO CAN VOTE OR OBJECT,

              (2) THE PROPOSED TREATMENT OF YOUR CLAIM (i.e., what your
claim will receive if the Plan is confirmed, AND HOW THIS TREATMENT COMPARES
TO WHAT YOU WOULD RECEIVE IN LIQUIDATION,

         (3) THE HISTORY OF THE DEBTORS AND SIGNIFICANT EVENTS
DURING THE BANKRUPTCY,

         (4) WHAT THE COURT WILL CONSIDER WHEN DECIDING
WHETHER TO CONFIRM THE PLAN,

               (5) THE EFFECT OF CONFIRMATION, AND

               (6) THE FEASIBILITY OF THE PLAN.

       This Disclosure Statement cannot tell you everything about your rights. You should

consider consulting your own lawyer to obtain more specific advice on how this Plan will affect

you and what is the best course of action for you.

       Be sure to read the Plan as well as the Disclosure Statement.            If there are any

inconsistencies between the Plan and the Disclosure Statement, the Plan provisions will govern.

       Code Section 1125 requires a Disclosure Statement to contain “adequate information”

concerning the Plan. The term “adequate information” is defined in Code Section 1125(a) as

“information of a kind, and in sufficient detail,” about a debtor and its operations “that would

enable a hypothetical reasonable investor typical of holders of claims or interests” of the debtor

to make an informed judgment about accepting or rejecting the Plan. The Bankruptcy Court

(“Court’) has determined that the information contained in this Disclosure Statement is adequate,

and it has approved this document in accordance with Bankruptcy Code Section 1124.

       This Disclosure Statement is provided to each creditor whose claim has been scheduled

by the Debtors or who has filed a proof of claim against the Debtors and to each interest holder


                                                2
of record as of the date of approval of this Disclosure Statement. Under the Bankruptcy Code,

your acceptance of the Plan may not be solicited unless you receive a copy of this Disclosure

Statement prior to or concurrently with such solicitation.


B. Confirmation Procedures

       Persons Potentially Eligible to Vote on the Plan

       In determining acceptance of the Plan, votes will only be counted if submitted by a

creditor whose claim is duly scheduled by the Debtors as undisputed, non-contingent and

liquidated, or who, prior to the hearing on confirmation of the Plan, has filed with the Court a

proof of claim which has not been disallowed or suspended prior to computation of the votes on

the Plan. All shareholders of record as of the date of approval of this Disclosure Statement may

vote on the Plan. The Ballot Form that you received does not constitute a proof of claim. If you

are uncertain whether your claim has been correctly scheduled, you should check the Debtors’

Schedules, which are on file at the office of the Clerk of the Bankruptcy Court located at: United

States Bankruptcy Court, District of New Jersey, Trenton Vicinage, 402 East State Street,

Trenton, New Jersey 08608 The Clerk of the Bankruptcy Court will not provide this information

by telephone.

       THE COURT HAS NOT YET CONFIRMED THE PLAN DESCRIBED IN THIS

DISCLOSURE STATEMENT. IN OTHER WORDS, THE TERMS OF THE PLAN ARE NOT

YET BINDING ON ANYONE. HOWEVER, IF THE COURT LATER CONFIRMS THE

PLAN, THEN THE PLAN WILL BE BINDING ON THE DEBTORS AND ON ALL

CREDITORS AND INTEREST HOLDERS IN THIS CASE.




                                                 3
       1.     Time and Place of the Confirmation Hearing

       The hearing at which the Court will determine whether to confirm the Plan will take

place on ________________________________________ (a.m./p.m.), in Courtroom 8, United

States Bankruptcy Court, District of New Jersey, Trenton Vicinage, 402 East State Street,

Trenton, New Jersey 08608.


       2.     Deadline for Voting for or against the Plan

       If you are entitled to vote, it is in your best interest to timely vote on the enclosed ballot

and return the ballot in the enclosed envelope to Justin Gillman, Esq., Gillman, Bruton &

Capone, LLC, 770 Amboy Avenue, Edison, New Jersey 08837.

       Your ballot must be received by ________________________, 2020 or it will not be

counted.

       3.     Deadline for Objecting to the Confirmation of the Plan

       Objections to the confirmation of the Plan must be filed with the Court and served upon

Justin Gillman, Esq., Gillman, Bruton & Capone, LLC, 770 Amboy Avenue, Edison, New Jersey

08837 by _____________________, 2020.


       4.     Identity of Person to Contact for More Information Regarding the Plan

       Any interested party desiring further information about the Plan should contact, Justin

Gillman, Esq., Gillman, Bruton & Capone, LLC, 770 Amboy Avenue, Edison, New Jersey

08837 (732-661-1664).


C.     Disclaimer
       The information contained in this Disclosure Statement is provided by the Debtors,

Robert Alvarez and Yanirys Diaz-Alvarez. The financial data relied upon in formulating the


                                                 4
Plan is based on the Debtors’ books and records, financial projections, and personal knowledge.

The Plan Proponents represent that everything stated in the Disclosure Statement is true to the

Proponents’ best knowledge.

PLEASE NOTE THAT THE APPROVAL OF THIS DISCLOSURE STATEMENT BY
THE BANKRUPTCY COURT DOES NOT CONSTITUTE A RULING ON THE
MERITS, FEASIBILITY OR DESIRABILITY OF THE PLAN.



                                           II.
                                       BACKGROUND

A.     Description and History of the Debtors’ Business
       The Debtors are individuals who are husband and wife. The Debtors reside at 11 Beryl
Court, Kendall Park, NJ 08824.
       Mr. Alvarez is a Pharmaceutical Sales Representative with Astra Zeneca, LLC. Mr.
Alvarez has been employed by Astra Zeneca, LLC for over 15 years.
       Ms. Diaz-Alvarez is a physician with Capital Health System. Ms. Diaz-Alvarez has been
employed with Capital Health System for 3 years.

B.     Principals/Affiliates of Debtors’ Business
       The Debtors are individuals and therefore have no principals and/or affiliates.

C.     Management of the Debtor Before and During the Bankruptcy
       The Debtors have been living as Debtors-in-Possession since the filing of their Chapter
11 bankruptcy case.

D.     Events Leading to Chapter 11 Filing
       Here is a brief summary of the circumstances that led to the filing of this Chapter 11 case:

       Prior to filing for relief under Chapter 11, the Debtors had incurred significant debt as a

result of the operation of a business, Alvarez Investments, LLC dba BurgerIM, a restaurant

located in New Brunswick, New Jersey (the “Business”).



                                                5
       In December 2017, the Debtors, as principals of the Business, entered into a commercial

lease agreement to build and operate the Business. The Business was to operate as a franchise of

BurgerIM, a national burger franchise. During this time the Debtors incurred, either individually

or as guarantors, additional loan debt which was used to fund the startup of the Business.

       In April 2018, the Debtors, as principals of the Business, entered into a Small Business

Administration (“SBA”) commercial loan agreement with Wilmington Savings Fund Society,

FSB (“WSFS”), in the original amount of $436,000.00, which included a Security Agreement

against the Business assets and a personal guaranty of the Debtors. The loan proceeds were

allocated and used by the business toward leasehold improvements, construction costs,

equipment purchases, and working capital.

       Thereafter, the Debtors, as principals of the Business, entered into further loan

agreements for working capital of the Business which included further personal guaranties. The

Debtors also contributed additional working capital from their personal and retirement savings.

       The Business opened its doors for operation in August 2018.           From this time, the

Business struggled to maintain its normal operating expenses. When the operating costs

exceeded the Business revenue, the Debtors contributed funds through the Debtor’s savings and

personal credit.

       The Debtors did not receive any funds during the entire term of operation of the Business.

       The Business was marketed for sale beginning in early 2019 but failed to receive an offer

of sufficient amount to address the outstanding debt. After making every diligent effort to

improve the Business and facing continued losses and accruing debt, the Business closed its

doors in June 2019. Even after the Business closed its doors, the Debtors made diligent efforts to

make payments to the creditors from their personal income and any remaining savings.



                                                6
        At the time of the closure of operations, in addition to the WSFS SBA Loan and

commercial lease, the Debtors owed, either individually or as guarantors, in excess of $140,000

in debt. Further, the Debtors each have significant obligations on student loans which were

being repaid from their personal income.

        In October 2019, WSFS filed a Complaint in the Superior Court of New Jersey under

Wilmington Savings Fund Society, FSB v. Alvarez Investments, LLC, Robert Alvarez and

Yanirys Diaz-Alvarez, Docket No. BUR-L-002114-19, for collection on the WSFS Loan.

During this period, WSFS completed a commercial foreclosure on the Business Assets in which

all Business Assets were sold or abandoned. The Business also cooperated with the commercial

landlord for a voluntary termination of the commercial lease.

        On January 9, 2020, WSFS obtained a Judgment against the Business and the Debtors,

individually as guarantors, for the sum of $435,392.29. WSFS thereafter executed its judgment

against the Debtor’s personal assets and income, including a bank levy on all funds held in their

bank accounts.

        The Debtors sought relief under Chapter 11 of the Bankruptcy Code to obtain the

immediate benefits of the automatic stay of 11 U.S.C. § 362, to avoid continued involuntary

collection activities, and to obtain a fresh financial start and an opportunity to reorganize their

financial affairs after a catastrophic financial loss relating to the Business.


E.      Significant Events During the Bankruptcy

        1.       Bankruptcy Proceedings

        The following is a chronological list of significant events, which have occurred during
this case:
                 a) Debtors filed for relief under Chapter 11 on March 18, 2020.



                                                   7
               b) The 11 U.S.C. § 341(a) first meeting of creditors was conducted on April 16,
       2020.
               c)   The Debtors filed monthly operating report for March 18, 2020 through the
Operating Report due for August, 2020.
               d) On July 16, 2020, the Debtors filed a Motion to Extend the Exclusivity Period
to File a Plan. An Order Extending the Exclusivity Period to file a Plan was entered on August
11, 2020.
               e) On July 30, 2020, the Court entered an Order Requiring Debtor to File a Plan
and Disclosure Statement on or before October 28, 2020.
               f) The Debtors have paid all filing and quarterly trustee fees current and they have
filed all monthly operating reports due as of this date.
       The Court has approved the employment of the following professionals:
               a) Gillman, Bruton & Capone, LLC as attorney for the Debtor, were authorized to
be employed as counsel for the Debtor by Order dated April 24, 2020. Debtors’ counsel has not
filed a fee application, but at this time estimates it has incurred $16,500.00 for legal fees and
expenses for the time spent since commencement of representation of the Debtor, through the
date that the Debtor filed for relief under Title 11 in March 2020, and through and including the
preparation and filing of this Disclosure Statement and the Plan. Debtors’ counsel will spend
additional time on a going forward basis during the Disclosure and Plan confirmation process.
               b) Jampol Kinney, LLC, as accountant for the Debtor, were authorized to be
employed as counsel for the Debtor by Order dated May 5, 2020.

       2.      Other Legal Proceedings

       In addition to the proceedings discussed above, the Debtors are currently involved in the

following non-bankruptcy legal proceedings: None. All non-bankruptcy actions filed against

the Debtor were stayed by operation of 11 U.S.C. §362.

       3.      Actual and Projected Recovery of Preferential or Fraudulent Transfers

       No preference or fraudulent conveyance actions exist and none are expected to be filed.




                                                  8
       4.      Procedures Implemented to Resolve Financial Problems

       Prior to filing for relief under Chapter 11, the Debtors engaged, as principals of Alvarez

Investments, LLC, to voluntarily and cooperatively, terminate financial obligations, including the

commercial lease on the Business, which reduced potential total debt. During this time, the

Debtors also cooperated with the Business creditors in surrendering Business assets under

security agreements. The closure of the Busines, reduced significantly the Debtor’s ongoing

expenses.

       The Debtors have further managed their personal financial circumstances to reduce their

monthly necessary household expenses to reasonable and necessary amounts.

       The Debtors remained fully employed prior to, during, and after the operation of the

Business. Mr. Alvarez works as a sales representative for a large pharmaceutical company and

Mrs. Alvarez is a physician. Despite the post-filing onset of the COVID-19 pandemic, the

Debtors have maintained current in their household obligation, which include the care and

support of their four (4) children.

       5.      Current and Historical Financial Conditions

         The Debtors’ current expenses are those they expend during the course of the Debtor’s

 employment, ordinary living expenses, installment payments on student loan obligations, the

 Chapter 11 quarterly fees payable to the U.S. Trustee, and counsel fees to Debtor’s counsel

 as will be allowed by the Court. Copies of the Debtors’ most recent monthly operating report

 filed with the Court is annexed hereto as Exhibit B.




                                                9
                                                      III.

            SUMMARY OF THE CHAPTER 11 PLAN OF REORGANIZATION

A.     What Creditors and Interest Holders Will Receive Under the Proposed Plan

       The Plan classifies claims and interests in various classes. The Plan states whether each

class of claims or interests is impaired or unimpaired. The Plan provides the treatment each class

will receive.


B.     Unclassified Claims.

         Certain types of claims are not placed into voting classes. They are not considered

 impaired and they do not vote on the Plan because they are automatically entitled to specific

 treatment provided for them in the Bankruptcy Code. As such, the Proponent has not placed

 the following claims in a class:

       1.       Administrative Expenses and Fees

       Administrative Expenses are Claims for fees, costs or expenses of administering the

Chapter 11 Case which are allowed under Code Section 507(a)(1), including all professional

compensation requests pursuant to Sections 330 and 331 of the Code. The Code requires that all

Administrative Expenses, including fees payable to the Bankruptcy Court and the Office of the

United States Trustee which were incurred during the pendency of the case, must be paid on the

Effective Date of the Plan, unless a particular claimant agrees to a different treatment.

       The following chart lists all of the Debtors’ unpaid administrative fees and expenses

("Compensation"), an estimate of future professional fees and other administrative claims and

fees, and their treatment under the Plan:




                                                 10
         NAM                   TREATMENT                  TYPE OF               AMOUNT
          E                                               CLAIM                 ESTIMATED
 Clerk’s Office           Paid in full on
 Fees                     Effective Date                      Fees                   $0.00

 Office of U.S.           Paid in full on
 Trustee Fees             Effective Date                      Fees                  $975.00

 Gillman, Bruton &         Paid in full on
 Capone, LLC               Effective Date             Counsel Fees Paid to        $0.00 Due
                                                             Date            ($13,717.00 Retainer
                                                                              Payment Received)

 Gillman, Bruton &         Paid in full on
 Capone, LLC               Effective Date          Estimated Additional            $7,500.00
                                                   & Future Counsel Fees

                         TOTAL                                                    $ 8,475.00


       Court Approval of Professional Compensation Required:

       Pursuant to the Bankruptcy Code, the Bankruptcy Court must rule on all professional

compensation and expenses listed in this chart before the compensation and expenses will be

owed. The Professional Person in question must file and serve a properly noticed fee application

for compensation and reimbursement of expenses and the Bankruptcy Court must rule on the

application. Only the amount of compensation and reimbursement of expenses allowed by the

Court will be owed and required to be paid under this Plan as an administrative claim.

       Each professional person who asserts a further administrative claim that accrues before

the confirmation date shall file with the Bankruptcy Court, and serve on all parties required to

receive notice, an application for compensation and reimbursement of expenses no later than 30

days after the Effective Date of the Plan. Failure to file such an application timely shall result in

the professional person’s claim being forever barred and discharged. Each and every other

person asserting an administrative claim shall be entitled to file a motion for allowance of the


                                                 11
asserted administrative claim within 60 days of the Effective Date of the Plan, or such

administrative claim shall be deemed forever barred and discharged. No motion or application is

required to fix the fees payable to the Clerk’s Office or Office of the United States Trustee. Such

fees are determined by statute.

       As indicated above, the Debtors will need to pay an estimated $8,475.00 in administrative

claims and fees on the Effective Date of the Plan, unless a claimant has agreed to be paid later or

the Bankruptcy Court has not yet ruled on the claim.


       2.       Priority Tax Claims

       Priority Tax Claims are certain unsecured income, employment and other taxes described

by Code Section 507(a)(8). The Code requires that each holder of such a Section 507(a)(8)

Priority Tax Claim receive the present value of such claim in deferred cash payments, over a

period not exceeding five years from the date of the entry of the Order for Relief under Section

301, 302, or 303, unless the claimant agrees to a different treatment.

        The following chart lists all of the Debtor’s Section 507(a)(8)40 priority tax claims and

 their treatment under the Plan:

  Description                                Amount Owed                       Treatment

  NONE                                           NA                       NA




                                                12
C.     Classified Claims and Interests

       1.      Classes of Secured Claims

       Secured claims are claims secured by liens on property of the estate. The following chart

lists all classes of creditors containing the holders of the Debtor’s secured pre-petition claims and

their treatment under this Plan:

     CLASS#         DESCRIPTION              IMPAIRED            TREATMENT
                                                (Y/N)


       1       Secured Claim of                 NO         To be paid outside Plan in accordance
               Quicken Loans, Inc.                         with Note and Mortgage on Debtor’s
               secured by mortgage                         Residence at 11 Beryl Court, Kendall
               lien on Debtor’s                            Park, NJ 08824.
               Residence at 11 Beryl
               Court, Kendall Park, NJ
               08824.


       1       Secured Claim of                 NO         To be paid outside Plan in accordance
               Toyota Motor Credit                         with secured note.
               Corporation secured by
               lien on 2015 Toyota
               Camry.




       2.      Classes of Priority Unsecured Claims

       Certain Priority Claims that are referred to in Code Sections 507(a)(3), (4), (5), (6), and

(7) are required to be placed in Classes. These types of Claims are entitled to priority treatment

as follows: the Code requires that each holder of such a Claim receive cash on the Effective Date

equal to the allowed amount of such Claim. However, a Class of unsecured Priority Claim

holders may vote to accept deferred cash payments of a value, as of the Effective Date, equal to

the allowed amount of such Claims.


                                                13
       There are no Classes of 507(a)(3), (a)(4), (a)(5), (a)(6), and (a)(7) Priority Claims since

the Debtors are individuals and have no employees.

       3.      Class of 11 U.S.C. § 523(8) Student Loans

       Guaranteed student loans are non-dischargeable pursuant to 11 U.S.C. §523(a)(8). The

Debtors do have guaranteed student loan obligations. The following chart identifies this Plan’s

treatment of the Class of holders of guaranteed student loan claims:


    CLASS#             DESCRIPTION                   IMPAIRED              TREATMENT
                                                       (Y/N)

                Non-dischargeable unsecured
       2        student loan claims totaling            NO        Debtors shall continue regular
                $353,918.00                                       payments directly to student
                                                                  loan claim holders.




       4.      Class of General Unsecured Claims

        General unsecured claims are uncollateralized claims not entitled to priority under

 Code Section 507(a). The following chart identifies this Plan’s treatment of the class

 containing all of Debtor’s general unsecured claims:

    CLASS#             DESCRIPTION                   IMPAIRED              TREATMENT
                                                       (Y/N)

                General unsecured claims                YES       The holders of the Allowed
       3        Totaling $570,262.29                              Claims in this Class shall be
                                                                  paid a total of 16 % of their
                                                                  Allowed Claims, payable over a
                                                                  period of five (5) years in
                                                                  annual installments,
                                                                  commencing on the Effective
                                                                  Date and continuing thereafter
                                                                  until paid in full. Debtor shall
                                                                  have the options of making
                                                                  monthly payments.



                                               14
       5.       Class(es) of Interest Holders


         Interest holders are the parties who hold ownership interest (i.e., equity interest) in the

 Debtor. If the Debtor is a corporation, entities holding preferred or common stock in the Debtor

 are interest holders. If the Debtor is a partnership, the interest holders include both general and

 limited partners. If the Debtor is an individual, the Debtor is the interest holder. The following

 chart identifies the Plan’s treatment of the class of interest holders:

      CLASS#                 DESCRIPTION               IMPAIRED               TREATMENT
                                                         (Y/N)

                     Individual Debtors -                            The Debtors will receive no
            4        Debtor’s ownership interests         YES        distribution under the Debtors’
                     in their assets.                                Plan, other than retaining their
                                                                     exempt property. The Debtor
                                                                     shall retain ownership of their
                                                                     assets except to the extent
                                                                     provided in the Plan.

D.     Means of Effectuating the Plan.

       1.       Funding for the Plan.

       Mr. Alvarez will retain his employment as a sales representative for a large

pharmaceutical company and Mrs. Alvarez will continue her employment as a physician. They

will use their net monthly disposable income to fund the Plan.

       2.       Post-confirmation Management.


       The individual Debtors will manage their own affairs post confirmation.

       3.       Disbursing Agent.

       Gillman, Bruton & Capone, LLC, shall act as the Disbursing Agent for the purpose of

making all distributions provided for under the Plan.             The Disbursing Agent shall be

compensated, as set forth in the Plan.


                                                  15
E.     Other Provisions of the Plan

        1.     Executory Contracts and Unexpired Leases

       The Debtors’ presently have no leases or executory contracts that would need to be
assumed.
       The Plan provides that all other Executory Contracts and Unexpired Leases, except for
those specifically assumed by the Debtors in writing or previously assumed by Bankruptcy Court
Order, shall be deemed rejected. All proofs of claim with respect to Claims arising from said
rejection must be filed with the Court within the earlier of (i) the Bar Date, (ii) the date set forth
for filing Claims in any order of the Bankruptcy Court approving such rejection or (iii) thirty
(30) days after the Confirmation Date. Any proofs of claim which are not filed timely, will be
barred forever from assertion.

       2.      Changes in Rates Subject to Regulatory Commission Approval

       Since the Debtors are individuals they are not subject to governmental regulatory
commission approval of rates or charges.

       3.      Retention of Jurisdiction.

       The Court will retain jurisdiction as provided in the Plan.


       4.      Procedures for Resolving Contested Claims.

       The Debtors and/or the Disbursing Agent shall have 60 days subsequent to confirmation
to object to the allowance of claims. The Debtors have reviewed the claims that have been filed.
The Proponent intends to object or cause the Disbursing Agent to objection to the following
amounts of claims in each class.

       5.      Effective Date.

       The Plan will become effective on the Effective Date, which is the date on which the
order of confirmation becomes final.




                                                 16
               6.      Modification.

               The Plan Proponents may alter, amend or modify the Plan at any time prior to the
Confirmation Date and thereafter as provided in Section 1127(b) of the Bankruptcy Code.

F.     Tax Consequences of Plan

       CREDITORS AND INTEREST HOLDERS CONCERNED WITH HOW THE PLAN

MAY AFFECT THEIR TAX LIABILITY SHOULD CONSULT WITH THEIR OWN

ACCOUNTANTS, ATTORNEYS, AND/OR ADVISORS. The following disclosure of possible

tax consequences is intended solely for the purpose of alerting readers to possible tax issues this

Plan may present to the Debtors. The Proponent CANNOT and DOES NOT represent that the

tax consequences contained below are the only tax consequences of the Plan because the Tax

Code embodies many complicated rules which make it difficult to state completely and

accurately all the tax implications of any action.


G.     Risk Factors

       The following discussion is intended to be a non-exclusive summary of certain risks

attendant upon the consummation of the Plan. You are encouraged to supplement this summary

with your own analysis and evaluation of the Plan and Disclosure Statement, in their entirety,

and in consultation with your own advisors. Based on the analysis of the risks summarized

below, the Plan Proponents believe that the Plan is viable and will meet all requirements of

confirmation. The greatest risk is that the Debtors will become disabled or unemployed and will

lose their financial ability to earn sufficient income to make the payments required under the

Plan to fund the payments to creditors with allowed claims.




                                                 17
                                   IV.
                CONFIRMATION REQUIREMENTS AND PROCEDURES

       PERSONS OR ENTITIES CONCERNED WITH CONFIRMATION OF THIS PLAN

SHOULD CONSULT WITH THEIR OWN ATTORNEYS BECAUSE THE LAW ON

CONFIRMING A PLAN IS VERY COMPLEX. The following discussion is intended solely for

the purpose of alerting readers about basic confirmation issues, which they may wish to consider,

as well as certain deadlines for filing Claims. The Proponents CANNOT and DO NOT represent

that the discussion contained below is a complete summary of the law on this topic.

               Many requirements must be met before the Bankruptcy Court can confirm a Plan.

Some of the requirements include that the Plan must be proposed in good faith, that creditors or

equity interest holders have accepted the Plan, that the Plan pays creditors at least as much as

creditors would receive in a Chapter 7 liquidation, and that the Plan is feasible.         These

requirements are not the only requirements for confirmation.

A.     Who May Vote or Object

       1.      Who May Object to Confirmation of the Plan.

       Any party in interest may object to the confirmation of the Plan, but as explained below
not everyone is entitled to vote to accept or reject the Plan.

       2.      Who May Vote to Accept/Reject the Plan.

       A creditor or equity interest holder has a right to vote for or against the Plan if that
creditor or equity interest holder has a Claim that is both (1) allowed or allowed for voting
purposes and (2) classified in an impaired Class.
                       (a) What Is an Allowed Claim/Interest

       As noted above, a creditor or equity interest holder must first have an allowed claim or
equity interest to have the right to vote. Generally, any proof of claim or interest will be


                                                  18
allowed, unless a party in interest brings a motion objecting to the claim. When an objection to a
claim or equity interest is filed, the creditor or equity interest holder holding the claim or equity
interest cannot vote unless the Court, after notice and hearing, either overrules the objection or
allows the claim or equity interest for voting purposes.
       THE BAR DATE FOR FILING A PROOF OF CLAIM IN THIS CASE WAS MAY
27, 2020.
         A creditor or equity interest holder may have an allowed claim or equity interest even if
a proof of claim or interest was not timely filed. A claim is deemed allowed if (1) it is scheduled
on the Debtors’ schedules and such claim is not scheduled as disputed, contingent, or
unliquidated, and (2) no party in interest has objected to the Claim. An equity interest is deemed
allowed if it is scheduled and no party in interest has objected to the interest.
                       (b) What Is an Impaired Claim/Equity Interest

       As noted above, an allowed claim or equity interest only has the right to vote if it is in a
Class that is impaired under the Plan. A class is impaired if the Plan alters the legal, equitable, or
contractual rights of the members of that class. For example, a Class comprised of general
unsecured claims is impaired if the Plan fails to pay the members of that Class 100% of their
claim plus interest. In this case, the Proponents believe that members of CLASS THREE (3)
are impaired and that holders of claims in each of these classes are therefore entitled to vote to
accept or reject the Plan. The Proponent believes that Classes One (1), Two (2) and Four (4) are
unimpaired and that holders of claims in each of these classes therefore do not have the right to
vote to accept or reject the Plan. Parties who dispute the Proponent’s characterization of their
claim or interest as being impaired or unimpaired may file an objection to the Plan contending
that the Proponent has incorrectly characterized the class.

       3.      Who Is Not Entitled to Vote

        The following four types of claims are not entitled to vote: (1) claims that have been
disallowed; (2) claims in unimpaired classes; (3) claims entitled to priority pursuant to Code
Section 507(a)(1), (a)(2), and (a)(8); and (4) claims in classes that do not receive or retain any
value under the Plan. Claims in unimpaired classes are not entitled to vote because such classes
are deemed to have accepted the Plan. Claims entitled to priority pursuant to Code Section
507(a)(1), (a)(2), and (a)(7) are not entitled to vote because such claims are not placed in classes

                                                  19
and they are required to receive certain treatment specified by the Code. Claims in classes that
do not receive or retain any value under the Plan do not vote because such Classes are deemed to
have rejected the Plan. EVEN IF YOUR CLAIM IS OF THE TYPE DESCRIBED ABOVE,
YOU MAY STILL HAVE A RIGHT TO OBJECT TO THE CONFIRMATION OF THE
PLAN.
        4.     Who Can Vote in More Than One Class

        A creditor whose claim has been allowed in part as a secured claim and in part as an
unsecured claim is entitled to accept or reject a Plan in both capacities by casting one ballot for
the secured part of the claim and another ballot for the unsecured Claim.

        5.     Votes Necessary to Confirm the Plan

        If impaired classes exist, the Court cannot confirm the Plan unless (1) at least one
impaired class has accepted the Plan without counting the votes of any insiders within that Class,
and (2) all impaired classes have voted to accept the Plan, unless the Plan is eligible to be
confirmed by “cramdown” on non-accepting Classes, as discussed later in Section IV A8.

        6.     Votes Necessary for a Class to Accept the Plan

        A class of claims is considered to have accepted the Plan when more than one-half (½) in
number and at least two-thirds (2/3) in dollar amount of the allowed claims that actually voted,
voted in favor of the Plan. A class of equity interests is considered to have accepted the Plan
when at least two-thirds (2/3) in amount of the allowed equity interest holders of such class
which actually voted, voted to accept the Plan.

        7.     Treatment of Nonaccepting Classes

        As noted above, even if all impaired classes do not accept the proposed Plan, the
Bankruptcy Court may nonetheless confirm the Plan if the non-accepting Classes are treated in
the manner required by the Code. The process by which non-accepting classes are forced to be
bound by the terms of the Plan is commonly referred to as “cramdown”. The Code allows the
Plan to be “crammed down” on non-accepting Classes of Claims or Equity Interests if it meets
all consensual requirements except the voting requirements of Section 1129(a)(8) and if the Plan



                                                  20
does not “discriminate unfairly” and is “fair and equitable” toward each Impaired Class that has
not voted to accept the Plan as referred to in 11 U.S.C. §1129(b) and applicable case law.

        8.     Request for Confirmation Despite Non-acceptance by Impaired Class(es).

        The Proponents ask the Bankruptcy Court to confirm this Plan by cramdown on impaired
classes if any of these classes do not vote to accept the Plan.
B.      Liquidation Analysis

        Another confirmation requirement is the “Best Interest Test”, which requires a

hypothetical liquidation analysis. Under the Best Interest Test, if a claimant or interest holder is

in an impaired class and that claimant or equity interest holder does not vote to accept the Plan,

then that claimant or interest holder must receive or retain under the Plan property of a value not

less than the amount that such holder would receive or retain if the Debtor were liquidated under

Chapter 7 of the Bankruptcy Code.

        In a Chapter 7 case, the Debtor’s assets are usually sold by a Chapter 7 trustee. Secured

creditors are paid first from the sales proceeds of properties on which the secured creditor has a

lien.   Administrative claims are paid next.        Next, unsecured creditors are paid from any

remaining sales proceeds, according to their rights to priority. Unsecured creditors with the same

priority share in proportion to the amount of their allowed Claims. Finally, interest holders

receive the balance that remains after all creditors are paid, if any.

        In order for the Bankruptcy Court to be able to confirm this Plan, the Bankruptcy Court

must find that all creditors and interest holders who do not accept the Plan will receive at least as

much under the Plan as such interest holders would receive under a Chapter 7 liquidation. The

Proponents maintain that this requirement is met here for the following reasons.




                                                  21
         First, the Proponents maintain that the fair market value of their residence, which is

$419,000.00, less the amount of the mortgage debt $331,624.88, costs of sale estimated at 10%

($41,900.00), and less the Debtor’s claimed exemption of $45,475.12, leaves net equity of $0.00.

         Additionally, Debtors’ personal property, which includes ERISA qualified retirement

accounts, is fully exempt. Thus, the Debtors general unsecured creditors would not receive any

dividend if the assets of the Debtors were to be liquidated under Chapter 7 of the Bankruptcy

Code. All creditors and interest holders will receive at least as much as under the Plan as such

creditor or interest holder would receive under a Chapter 7 liquidation, since the administrative

expenses and costs of administration of a Chapter 7 case would further reduce the net amount of

sales proceeds.

         Below is a demonstration, in balance sheet format, that all creditors and interest holders

will receive at least as much under the Plan as such creditor or interest holder would received

under a Chapter 7 liquidation:

Assets

Real Property (residence)                     $419,000.00
                   st
Minus:            1 mortgage                  $331,624.88 (as per POC filed)
                  Cost of Sale                $41,900.00
                  Exemption                   $45,475.12
Net equity                                           $ 0.00


Personal property                             $630,471.82
Minus:        Liens                           $8,985.92 (as per POC filed)
              Exemption                       $621,485.90
Net Equity                                           $ 0.00

Total assets                                          $0.00




                                                 22
Liabilities

Priority Claims:

Chapter 7 admin. expenses $5,764.00
Chapter 11 admin. expenses $8,475.00
Other priority claims      $0.00
Total priority claims                                    $ 14,239.00

Amount available for unsecured claims
(total assets minus priority claims)             $-14,239.00

Total unsecured claims                           $ 928,953.30

Estimated dividend in Chapter 7
(amount available – unsecured claims)            0%

C.      Feasibility

        Another requirement for confirmation involves the feasibility of the Plan, which means
that confirmation of the Plan is not likely to be followed by the liquidation or the need for further
financial reorganization of the Debtors or any successor to the Debtors under the Plan, unless
such liquidation or reorganization is proposed in the Plan.
        There are at least two important aspects of a feasibility analysis. The first aspect
considers whether the Debtors will have enough cash on hand on the Effective Date of the Plan
to pay all the Claims and expenses that are entitled to be paid on such date. The Proponents
maintain that this aspect of feasibility is satisfied as illustrated here:

Cash Debtor estimates it will have on hand by Effective Date
To Pay: Administrative Expenses                              In full
To Pay: Statutory costs & charges                            In full
To Pay: Other Plan Payments due on Effective Date -          In full


Balance after paying these amounts                                      $

The sources of the cash Debtors will have on hand by the Effective Date, as shown above are:

$14,294.16     Cash in DIP Account(s) as of 8/31/2020

$4,800.00      Additional cash DIP will accumulate from net earnings between now and Effective
               Date

                                                   23
        The second aspect considers whether the Proponents will have sufficient cash over the

life of the Plan to make the required Plan payments. The Proponents believe that this second

aspect of the feasibility requirement is met due to the continued employment of the Debtors at

their employment. The Debtors have prepared a personal analysis and projections of their cash

flow over the five years of the proposed plan of reorganization. A copy of the Personal Five Year

Cash Flow Projection is annexed hereto as Exhibit C. The amount and timing of payments to

creditors will be as follows: annual payments from disbursing agent to pay the general unsecured

creditors, which may, at the Proponents election be made in monthly or quarterly amounts.

        In summary, the Plan proposes to pay $1,600.00 each month to creditors after payment of

the normal and standing living expenses and the unimpaired creditor payments. As the Debtors’

financial projections demonstrate, the Debtor will have an average cash flow, after paying

normal household expenses, installments to unimpaired creditors, and post confirmation tax of

$1,660.89 each month for the life of the Plan. The final Plan payment is expected to be paid on

or around December 2025. The Plan Proponent contends that Debtor’s financial projections are

feasible in light of the financial records maintained by the Debtor prior to and during the

pendency of the bankruptcy case.

        Accordingly, the Plan Proponent believes, on the basis of the foregoing, that the Plan is

feasible.




                                               24
                                           V.
                             EFFECT OF CONFIRMATION OF PLAN

A.     Discharge

       The Plan provides that upon completion of the Plan, the Debtors shall be discharged of
liability for payment of debts incurred before confirmation of the Plan, to the extent specified in
11 U.S.C. §1141. However, any liability imposed by the Plan will not be discharged. If
Confirmation of the Plan does not occur or if, after Confirmation occurs, the Debtors elect to
terminate the Plan, the Plan shall be deemed null and void. In such event, nothing contained in
the Plan shall be deemed to constitute a waiver or release of any claims against the Debtors or
their estate or any other persons, or to prejudice in any manner the rights of the Debtors or their
estate or any person in any further proceeding involving the Debtors or their estate. The
provisions of the Plan shall be binding upon Debtors, all creditors and all equity interest holders,
regardless of whether such claims or equity interest holders are impaired or whether such parties
accept the Plan, upon Confirmation thereof.

B.     Revesting of Property in the Debtors

       Except as provided in the Plan, the confirmation of the Plan revests all of the property of
the estate in the Debtors.

C.     Modification of Plan

       The Proponents may modify the Plan at any time before confirmation. However, the
Bankruptcy Court may require a new Disclosure Statement and/or re-voting on the Plan if the
Proponents modify the Plan before confirmation.
       The Proponents may also seek to modify the Plan at any time after confirmation so long
as (1) the Plan has not been substantially consummated and (2) the Court authorizes the proposed
modification after notice and a hearing. The Proponents further reserve the right to modify the
treatment of any allowed claims at any time after the Effective Date of the Plan upon the consent
of the creditor whose allowed claim treatment is being modified, so long as no other creditors are
materially adversely affected.



                                                 25
    D.       Post-Confirmation Conversion/Dismissal

         A creditor or party in interest may bring a motion to convert or dismiss the case under
Section 1112(b) of the Code, after the Plan is confirmed, if there is a default in performance of
the Plan or if cause exists under Section 1112(b) of the Code. If the Bankruptcy Court orders the
Chapter 11 Case converted to Chapter 7 after the Plan is confirmed, then all property that had
been property of the Chapter 11 estate, and that has not been disbursed pursuant to the Plan, will
revest in the Chapter 7 estate, and the automatic stay will be reimposed upon the revested
property only to the extent that relief from stay was not previously granted by the Court during
this case.
         Quarterly fees pursuant to 28 U.S.C. § 1930(a)(6) continue to be payable to the Office of
the United States Trustee post-confirmation until such time as the case is converted, dismissed,
or closed pursuant to a final decree.




                                                26
EXHIBIT A
 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-2(c)

 Gillman, Bruton & Capone, LLC
 770 Amboy Avenue
 Edison, NJ 08837
 (732) 661-1664
 Attorney for Debtor
 By: Justin M. Gillman, Esq.


 In Re:                                                Case No.: 20-14587

   Robert Alvarez                                      Judge:     Hon. Michael B. Kaplan, U.S.B.J.
   Yanirys Diaz-Alvarez
                                                       Chapter:    11
                            Debtors
                                                       Hearing Date:

                 INDIVIDUAL DEBTOR’S PLAN OF REORGANIZATION

          Debtor/Plan Proponent respectfully submits its Plan of Reorganization pursuant to

Chapter 11, Title 11 of the United States Code, in the form annexed hereto and made a part

hereof.


Dated: October 19, 2020           By: /s/ Robert Alvarez________________
                                       Robert Alvarez, Proponent


                                  By:   /s/Yanirys Diaz-Alvarez_____________________
                                        Yanirys Diaz-Alvarez, Proponent
                                             TABLE OF CONTENTS

I.     INTRODUCTION ..............................................................................................................1

II.    CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS ...................1
       A.   General Overview ..................................................................................................1
       B.   Definitions ..............................................................................................................2
       C.   Unclassified Claims................................................................................................8
            1.      Administrative Expenses and Fees .............................................................8
            2.      Court Approval of Professional Compensation and
            Expenses Required ................................................................................................9
            3.      Priority Tax Claims ...................................................................................9
       D.   Classified Claims and Interests ............................................................................10
            1.      Classes of Secured Claims .......................................................................10
            2.      Priority Non-Tax Claims ..........................................................................11
            3.      Class of 11 U.S.C § 523(8) Student Loans ..............................................11
            4.      Class of General Unsecured Claims .........................................................12
            5.      Class(es) of Equity Interest Holders.........................................................12
       E.   Acceptance or Rejection of Plan ..........................................................................12
       F.   Means of Effectuating the Plan ............................................................................13
            1.      Funding for the Plan .................................................................................13
            2.      Post-Confirmation Management ..............................................................13
            3.      Disbursing Agent......................................................................................13

III.   TREATMENT OF MISCELLANEOUS ITEMS ............................................................13
       A.   Executory Contracts and Unexpired Leases .........................................................13
            1.     Assumptions .............................................................................................14
            2.     Rejections .................................................................................................14
       B.   Changes in Rates Subject to Regulatory Commission Approval .........................14
       C.   Retention of Jurisdiction ......................................................................................14
       D.   Procedures for Resolving Contested Claims ........................................................15
       E.   Notices under the Plan..........................................................................................16
       F.   Governing Law .....................................................................................................16
       G.   Rights of Action ...................................................................................................16
       H.   Revocation or Withdrawal ...................................................................................16
            1. Right to Revoke ...............................................................................................16
            2. Revocation or Withdrawal ..............................................................................16
       I.   Saturday, Sunday or Legal Holiday .....................................................................17
       J.   Distribution of Unclaimed Property .....................................................................17

IV.    EFFECT OF CONFIRMATION OF PLAN ....................................................................17
       A.   Discharge..............................................................................................................17
       B.   Revesting of Property in the Debtor .....................................................................18
       C.   Modification of Plan.............................................................................................18
       D.   Post-Confirmation Conversion/Dismissal ............................................................18

                                                                i
E.   Post-Confirmation Quarterly Fees........................................................................19




                                              ii
                                                I.
                                       INTRODUCTION


       Robert Alvarez and Yanirys Diaz-Alvarez (“Debtor”) are the debtors in a Chapter 11

bankruptcy case. On March 18, 2020, Debtor commenced a bankruptcy case by filing a voluntary

Chapter 11 petition under the United States Bankruptcy Code Bankruptcy Code (“Bankruptcy

Code”), 11 U.S.C. § 101 et seq. This document is the Chapter 11 plan (“Plan”) proposed by Robert

Alvarez and Yanirys Diaz-Alvarez (“Proponent”). Sent to you in the same envelope as this

document is the Disclosure Statement which has been approved by the United States Bankruptcy

Court for the District of New Jersey (the “Court”), and which is provided to help you understand

the Plan.

        This is a reorganizing plan. In other words, the Proponent seeks to accomplish payments

 under the Plan by contributing their net monthly disposable income of $1,600.00 per month for

 sixty (60) months to create a fund for payment under the Plan. The Effective Date of the proposed

 Plan is thirty (30) days after entry of an Order of the Bankruptcy Court confirming the Plan.

                                               II.

                CLASSIFICATION AND TREATMENT OF CLAIMS AND
                                 INTERESTS

 A.     General Overview.

        As required by the Bankruptcy Code, the Plan classifies claims and interests in various

 classes according to their right to priority of payments as provided in the Bankruptcy Code.

 The Plan states whether each class of claims or interests is impaired or unimpaired. The Plan

 provides the treatment each class will receive under the Plan. The categories of Claims and

 Equity Interests listed below classify Allowed Claims and Allowed Equity for all purposes,

 including voting, confirmation, and distribution pursuant to the Plan.

                                                1
B.     Definitions.

Scope of Definitions. For purposes of this Plan, except as expressly otherwise provided or

unless the context otherwise requires, all capitalized terms not otherwise defined shall have the

meanings assigned to them in this Section of the Plan. In all references herein to any parties,

persons, entities, or corporations, the use of any particular gender or the plural or singular

number is intended to include the appropriate gender or number as the text may require.

1.     Administrative Expense shall mean any cost or expense of administration of the

       Chapter 11 case allowable under Section 507(a) of the Bankruptcy Code, including,

       without limitation, any actual and necessary expenses of preserving the estate of the

       Debtor, any actual and necessary expense of operating the business of the Debtor, any

       indebtedness or obligation incurred or assumed by the Debtor in connection with the

       conduct of its business or for the acquisition or lease of property or the rendition of

       services to the Debtor, all allowances of compensation and reimbursement of expenses,

       any fees or charges assessed against the estate of any Debtor under Chapter 123, Title

       28, of the United States Code, and the reasonable fees and expenses incurred by the

       Proponent in connection with the proposal and confirmation of this Plan.

2.     Allowed when used as an adjective preceding the words “Claims” or “Equity Interest”,

       shall mean any Claim against or Equity Interests of the Debtor, proof of which was filed

       on or before the date designated by the Bankruptcy Court as the last date for filing proofs

       of claim or Equity Interest against such Debtor, or, if no proof of claim or Equity Interest

       is filed, which has been or hereafter is listed by the Debtor as liquidated in amount and

       not disputed or contingent and, in either case, a Claim as to which no objection to the

       allowance thereof has been interposed with the applicable period of limitations fixed



                                                   2
     by the Plan, the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure,

     Local Rules, or as to which any objection has been interposed and such Claim has

     been allowed in whole or in part by a Final Order. Unless otherwise specified in

     the Plan, “Allowed Claim” and “Allowed Equity Interest” shall not, for purposes of

     computation of distributions under the Plan, include interest on the amount of such Claim

     or Equity Interest from and after the Petition Date.

3.   Allowed Administrative Expense shall mean any Administrative Expense

     allowed under Section 507(a)(1) of the Bankruptcy Code.

4.   Allowed Unsecured Claim shall mean an Unsecured Claim that is or has become

     an Allowed Claim.

5.   Ballot or Ballots means the ballot or ballots which must be used to cast votes to accept

     or reject the Plan.

6.   Bankruptcy Code shall mean the Bankruptcy Reform Act of 1978, as amended, and

     as codified in Title 11 of the United States Code.

7.   Bankruptcy Court shall mean the United States Bankruptcy Court for the District

     of New Jersey having jurisdiction over the Chapter 11 Case and, to the extent of

     any reference made pursuant to 28 U.S.C. Section 158, the unit of such District

     Court constituted pursuant to 28 U.S.C. Section 151.

8.   Bankruptcy Rules shall mean the rules and forms of practice and procedure in

     bankruptcy, promulgated under 28 U.S.C. Section 2075 and also referred to as

     the Federal Rules of Bankruptcy Procedure.

9.   Board of Directors shall mean the board of directors of the Debtor if the Debtor is a

     corporation.


                                                 3
10.   Business Day means and refers to any day except Saturday, Sunday, and any other day

      on which commercial banks in New Jersey are authorized by law to close.

11.   Chapter 11 Case shall mean a case under Chapter 11 of the Bankruptcy Code in which

      Robert Alvarez and Yanirys Diaz-Alvarez is the Debtor.

12.   Claim shall mean any right to payment from the Debtor whether or not such right is

      reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,

      disputed, undisputed, legal, equitable, secured, or unsecured; or any right to an equitable

      remedy for breach of performance if such breach gives rise to a right of payment from

      the Debtor whether or not such right to an equitable remedy is reduced to judgment,

      fixed, contingent, matured, unmatured, disputed, undisputed, secured, or unsecured. All

      claims as such term is defined in section 101(5) of the Bankruptcy Code.

13.   Class shall mean a grouping of substantially similar Claims or Equity Interests

      for common treatment thereof pursuant to the terms of this Plan.

14.   Code shall mean Title 11 of the United States Code, otherwise known as the

      Bankruptcy Code.

15.   Confirmation shall mean the entry of an Order by this Court approving the Plan

      in accordance with the provisions of the Bankruptcy Code.

16.   Confirmation Hearing shall mean a hearing conducted before the Bankruptcy Court

      for the purpose of considering confirmation of the Plan.

17.   Confirmation Order shall mean an Order of the Bankruptcy Court confirming the

      Plan in accordance with the provisions of Chapter 11 of the Bankruptcy Code.

18.   Creditor shall mean any person that has a Claim against the Debtor that arose on or

      before the Petition Date or a Claim against the Debtor’s estate of any kind specified


                                               4
      in section 502(g), 502(h) or 502(i) of the Bankruptcy Code. This includes all

      persons, corporations, partnerships, or business entities holding claims against the

      Debtor.

19.   Debt means, refers to and shall have the same meaning ascribed to it in Section

      101(12) of the Code.

20.   Debtor shall mean Robert Alvarez and Yanirys Diaz-Alvarez.

21.   Disbursing Agent shall mean the attorney for the Debtor or any party appointed by and

      subject to Court approval, which shall effectuate this Plan and hold and distribute

      consideration to be distributed to holders of Allowed Claims and Allowed Equity Interests

      pursuant to the provisions of the Plan and Confirmation Order.

22.   Disclosure Statement means and refers to the Disclosure Statement filed by the

      Debtor as required pursuant to Section 1125 et seq. of the Bankruptcy Code.

23.   Disputed Administrative Expense, Disputed Claim, and Disputed Equity Interest

      means any Administrative Expense, Claim, or Equity Interest, as the case may be (i)

      listed on the Schedules as unliquidated, disputed, or contingent, or (ii) as to which the

      Debtor or any other party in interest has interposed a timely objection or request for

      estimation in accordance with the Bankruptcy Code and the Bankruptcy Rules, which

      objection or request for estimation has not been withdrawn or determined by a Final

      Order.

24.   Effective Date shall mean the day on which the Confirmation Order becomes a

      Final Order.

25.   Equity Interest Holder shall mean the holder of an equity interest in the Debtor.

26.   Equity Interest shall mean any interest in the Debtor represented by stock,


                                               5
      warrants, options, or other rights to purchase any shares of stock in the Debtor.

27.   Final Order shall mean an order of the Bankruptcy Court or a court of competent

      jurisdiction to hear appeals from the Bankruptcy Court which, not having been reversed,

      modified, or amended, and not being stayed, and the time to appeal from which or to

      seek review or rehearing of which having expired, has become final and is in full force

      and effect.

28.   Impaired when used as an adjective preceding the words “Class of Claims” or “Class

      of Equity Interest”, shall mean that the Plan alters the legal, equitable, or contractual

      rights of the member of that class.

29.   Person shall mean an individual, a corporation, a partnership, an association, a joint

      stock company, a joint venture, an estate, a trust, an unincorporated organization, or a

      government or any political subdivision thereof or other entity.

30.   Petition Date shall mean the date on which the Debtor filed this petition for

      relief commencing the Chapter 11 Case.

31.   Plan shall mean the Plan of Reorganization filed in these Proceedings, together with

      any additional modifications and amendments.

32.   Priority Non-Tax Claim shall mean a Claim entitled to priority under sections

      507(a)(2),(3), (4), (5), (6) or (7) of the Bankruptcy Code, but only to the extent it

      is entitled to priority in payment under any such subsection.

33.   Priority Tax Creditor shall mean a Creditor holding a priority tax claim.

34.   Priority Tax Claim shall mean any Claim entitled to priority in payment under

      section 507(a)(8) of the Bankruptcy Code, but only to the extent it is entitled to

      priority under such subsection.

                                                6
35.   Proceedings shall mean the Chapter 11 Case of the Debtor.

36.   Professional Persons means and refers to all attorneys, accountants, appraisers,

      consultants, and other professionals retained or to be compensated pursuant to an Order

      of the Court entered under Sections 327, 328, 330, or 503(b) of the Bankruptcy Code.

37.   Professional Claim means and refers to a claim by any and all professionals as

      provided for in Sections 327, 328, 330 and 503(b) of the Bankruptcy Code.

38.   Proponent means the Debtor, Robert Alvarez and Yanirys Diaz-Alvarez.

39.   Pro Rata Share means, with respect to any distribution of property under the Plan, a

      proportionate share, so that the ratio of the amount of property distributed on account of

      an Allowed Claim or Allowed Equity Interest to the amount of such Allowed Claim or

      Allowed Equity Interest is the same as the ratio of the amount of property distribution on

      account of all Allowed Claims or Allowed Equity Interests in such class to the amount of

      all Allowed Claims or Allowed Equity Interests in that class.

40.   Record Date if used in this Plan means 5:00 P.M. on the last day for the filing of ballots

      to vote in favor of or against the Plan.

41.   Reorganized Debtor means the Debtor after confirmation of the Plan.

42.   Secured Claim means and refers to a Claim which is secured by a valid lien, security

      interest, or other interest in property in which the Debtor has an interest which has been

      perfected properly as required by applicable law, but only to the extent of the value of

      the Debtor’s interest in such property, determined in accordance with Section 506(a) of

      the Bankruptcy Code.

43.   Unsecured Claim shall mean any Claim against the Debtor which arose or which is

      deemed by the Bankruptcy Code to have arisen prior to the Petition Date for such


                                                 7
       Debtor, and which is not (i) a secured claim pursuant to Section 506 of the Bankruptcy

       Code, as modified by section 1111(b) of the Bankruptcy Code, or (ii) a Claim entitled

       to priority under sections 503 or 507 of the Bankruptcy Code. “Unsecured Claim” shall

       include all Claims against the Debtor that are not expressly otherwise dealt with in the

       Plan.

44.    Other Definitions, a term used and not defined herein but that is defined in the

       Bankruptcy Code shall have the meaning set forth therein. The words “herein”,

       “hereof”, “hereto, “hereunder”, and others of similar import refer to the Plan as a whole

       and not to any particular section, subsection, or clause contained in the Plan. Moreover

       some terms defined herein are defined in the section in which they are used.

C.     Unclassified Claims.

       Certain types of claims are not placed into voting classes; instead they are unclassified.

They are not considered impaired and they do not vote on the Plan because they are automatically

entitled to specific treatment provided for them in the Bankruptcy Code. As such, the Proponent

has not placed the following claims in a class. The treatment of these claims is provided below.

1.     Administrative Expenses and Fees

       Administrative expenses are claims for costs or expenses of administering the Debtor’s

Chapter 11 case which are allowed under Code Section 503(b). Fees payable to the Clerk of the

Bankruptcy Court and the Office of the United States Trustee were also incurred during the

Chapter 11 Case. The Code requires that all administrative expenses be paid on the Effective Date

of the Plan, unless a particular claimant agrees to a different treatment.




                                                 8
2.     Court Approval of Professional Compensation and Expenses Required

       The Court must approve all professional compensation and expenses. Each professional

person requesting compensation in the case pursuant to Sections 327, 328, 330, 331, 503(b) or

1103 of the Bankruptcy Code shall file an application for allowance of final compensation and

reimbursement of expenses not later than ninety (90) days after the Confirmation Date. Nothing

herein shall prohibit each professional person from requesting interim compensation during the

course of this case pending Confirmation of this Plan. No motion or application is required to

fix fees payable to the Clerk’s Office or the Office of the United States Trustee, as those fees

are determined by statute.

3.     Priority Tax Claims

       Priority tax claims are certain unsecured income, employment and other taxes described

by Code Section 507(a)(8). The Code requires, and thus this Plan provides, that each holder of

such a 507(a)(8) priority tax claim receive on account of such claim regular installment

payments in cash—

              (i) of a total value, as of the effective date of the plan, equal to the allowed

              amount of such claim;

              (ii) over a period ending not later than 5 years after the date of the order for relief

              under section 301, 302, or 303; and

              (iii) in a manner not less favorable than the most favored nonpriority unsecured

              claim provided for by the plan (other than cash payments made to a class of

              creditors under section 1122(b)).




                                                  9
       The following chart lists of the Debtor’s Section 507(a)(8) priority tax claims and their

treatment under the Plan:

   Description                               Amount Owed                       Treatment

   NONE                                          NA                       NA




 D.        Classified Claims and Interests

 1. Classes of Secured Claims

           Secured claims are claims secured by liens on property of the estate. The following

 represent all classes containing Debtor’s secured pre-petition claims and their treatment under

 this Plan:

      CLASS#          DESCRIPTION            IMPAIRED           TREATMENT
                                                (Y/N)


       1         Secured Claim of              NO         To be paid outside Plan in accordance
                 Quicken Loans, Inc.                      with Note and Mortgage on Debtor’s
                 secured by mortgage                      Residence at 11 Beryl Court, Kendall
                 lien on Debtor’s                         Park, NJ 08824.
                 Residence at 11 Beryl
                 Court, Kendall Park, NJ
                 08824.


       1         Secured Claim of              NO         To be paid outside Plan in accordance
                 Toyota Motor Credit                      with secured note.
                 Corporation secured by
                 lien on 2015 Toyota
                 Camry.




                                                10
 2. Priority Non-Tax Claims

        Certain priority non-tax claims that are referred to in Code Sections 507(a)(3), (4), (5),

 (6), and (7) are entitled to priority treatment. These claims are to be treated as follows:

    CLASS#               DESCRIPTION                   IMPAIRED                TREATMENT
                                                         (Y/N)

                               None
      NA                                                  NA                        NA




 3. Class of 11 U.S.C. § 523(8) Student Loans

       Guaranteed student loans are non-dischargeable pursuant to 11 U.S.C. §523(a)(8). The

Debtors do have guaranteed student loan obligations. The following chart identifies this Plan’s

treatment of the Class of holders of guaranteed student loan claims:


    CLASS#               DESCRIPTION                   IMPAIRED                TREATMENT
                                                         (Y/N)

                 Non-dischargeable unsecured
        2        student loan claims totaling             NO         Debtors shall continue regular
                 $353,918.00                                         payments directly to student
                                                                     loan claim holders.




                                                  11
 4. Class of General Unsecured Claims

         General unsecured claims are unsecured claims not entitled to priority under Code

 Section 507(a). These claims are to be treated as follows:

     CLASS#              DESCRIPTION                    IMPAIRED                TREATMENT
                                                          (Y/N)

                 General unsecured claims                  YES        The holders of the Allowed
        3        Totaling $570,262.29                                 Claims in this Class shall be
                                                                      paid a total of 16 % of their
                                                                      Allowed Claims, payable over a
                                                                      period of five (5) years in
                                                                      annual installments,
                                                                      commencing on the Effective
                                                                      Date and continuing thereafter
                                                                      until paid in full. Debtor shall
                                                                      have the options of making
                                                                      monthly payments.


 5. Class(es) of Equity Interest Holders.

        Interest holders are the parties who hold ownership interest (i.e., equity interest) in the

Debtor. Since the Debtor is an individual, he is the equity holder of his own assets. The following

chart identifies the Plan's treatment of the class of interest holders:

       CLASS#                 DESCRIPTION              IMPAIRED                TREATMENT
                                                         (Y/N)

                      Debtor’s ownership interests         NO       The Debtor shall retain ownership
            4         in their assets.                              of their assets except to the extent
                                                                    provided in the Plan.

E.       Acceptance or Rejection of Plan.

         Each impaired class of Creditors with claims against the Debtor’s estate shall be entitled

 to vote separately to accept or reject the Plan. A class of Creditors shall have accepted the Plan

 if the Plan is accepted by at least two-thirds in the aggregate dollar amount and more than one-

 half in number of holders of the allowed Claims of such class that have accepted or rejected the


                                                  12
 Plan. In the event that any impaired class of Creditors or Interest holders shall fail to accept the

 Plan in accordance with Section 1129(a) of the Bankruptcy Code, the Proponent reserves the

 right to request that the Bankruptcy Court confirm the Plan in accordance with Section 1129(b)

 of the Bankruptcy Code.

F.     Means of Effectuating the Plan.

1. Funding for the Plan.

       The funds needed to fulfill the Debtor's obligations under the Plan will be derived from

income from the Debtor's employment.

2. Post-Confirmation Management.

        The Debtor is an individual and manages their own financial affairs and will continue to

do so after the Plan is confirmed.

3. Disbursing Agent.

       Gillman, Bruton & Capone, LLC (“Disbursing Agent”) shall act as the disbursing agent for

 the purpose of making all distributions provided for under the Plan. The Disbursing Agent shall

 serve without bond.

                                      III.
                       TREATMENT OF MISCELLANEOUS ITEMS

A.      Executory Contracts and Unexpired Leases

 1. Assumptions

        The following are the unexpired leases and executory contracts to be assumed as

 obligations of the reorganized Debtor under this Plan: NONE.




                                                  13
 2.      Rejections.

         The following are the unexpired leases and executory contracts to be rejected as

 obligations of the reorganized Debtor under this Plan: NONE.

         The order confirming the Plan shall constitute an order approving the rejection of the

 lease or contract. If you are a party to a contract or lease to be rejected and you object to the

 rejection of your contract or lease, you must file and serve your objection to the Plan within

 the deadline for objecting to the confirmation of the Plan. See Disclosure Statement for the

 specific date.

         THE BAR DATE FOR FILING A PROOF OF CLAIM BASED ON A CLAIM

 ARISING FROM THE REJECTION OF A LEASE OR CONTRACT IS UP TO AND

 INCLUDING          SIXTY      (60)    DAYS      FOLLOWING           THE      ENTRY        OF     THE

 CONFIRMATION ORDER. Any claim based on the rejection of an executory contract or

 unexpired lease will be barred if the proof of claim is not timely filed, unless the Court later orders

 otherwise.

 B.      Changes in Rates Subject to Regulatory Commission Approval

         The Debtor is not in a business which is subject to governmental regulatory commission

approval of its rates.


 C.      Retention of Jurisdiction.

         The Court shall retain jurisdiction of this case pursuant to the provisions of Chapter 11 of

 the Bankruptcy Code, pending the final allowance or disallowance of all Claims affected by the

 Plan, and to make such orders as are necessary or appropriate to carry out the provisions of this

 Plan.



                                                  14
         In addition, the Court shall retain jurisdiction to implement the provisions of the Plan in

 the manner as provided under Section 1142, sub-paragraphs (a) and (b) of the Bankruptcy Code.

 If the Court abstains from exercising, or declines to exercise jurisdiction, or is otherwise without

 jurisdiction over any matter set forth in this Section, or if the Debtor or the reorganized debtor

 elect to bring an action or proceeding in any other forum, then this Section shall have no effect

 upon and shall not control, prohibit or limit the exercise of jurisdiction by any other court, public

 authority or commission having competent jurisdiction over such matters.

D.      Procedures for Resolving Contested Claims.

         Objections to Claims and interests, except for those Claims more specifically deemed

 Allowed in the Plan, may be filed by the reorganized debtor or any party in interest up to and

 including sixty (60) days following the entry of the Confirmation Order. With respect to disputed

Claims or interests, the Disbursing Agent will hold in a separate interest bearing reserve account

such funds as would be necessary in order to make the required distribution on the Claim or

interest, as listed either in the Debtor’s schedules or the filed proof(s) of claim.




                                                  15
E.        Notices under the Plan.

          All notices, requests or demands with respect to this Plan shall be in writing and shall

 be deemed to have been received within five (5) days of the date of mailing, provided they are

 sent by registered mail or certified mail, postage prepaid, return receipt requested, and if sent

 to the Proponent, addressed to:

JUSTIN M. GILLMAN, ESQ.
GILLMAN, BRUTON & CAPONE, LLC
770 AMBOY AVENUE
EDISON, NJ 08837
(732) 661-1664
EMAIL: ECF@GBCLAWGROUP.COM
ATTORNEYS FOR PROPONENTS
ROBERT ALVAREZ AND YANIRYS DIAZ-ALVAREZ

F.      Governing Law.

        Unless a rule of law or procedure is supplied by federal law (including the Bankruptcy

Code and Bankruptcy Rules), the internal laws of the State of New Jersey shall govern the

construction and implementation of the Plan and any agreements, documents, and instruments

executed in connection with the Plan.

G.      Rights of Action.

        Any rights or causes of action accruing to the Debtor shall remain assets of the estate of

the Reorganized Debtor. The Reorganized Debtor may pursue those rights of action, as

appropriate, in accordance with what is in the best interests, and for the benefit, of the Reorganized

Debtor.

H.      Revocation or Withdrawal.

1.      Right to Revoke.

        The Debtor reserves the right to revoke or withdraw the Plan prior to the Confirmation

Date.

                                                 16
2.     Effect of Withdrawal or Revocation.

       If the Debtor revokes or withdraws the Plan prior to the Confirmation Date, or if the

Confirmation Date or the Effective Date do not occur, then the Plan shall be deemed null and void.

In such event, nothing contained herein shall be deemed to constitute a waiver or release of any

claims by or against the Debtor or any other person or to prejudice in any manner the rights of the

Debtor or any person in any further proceedings involving the Debtor.

I.     Saturday, Sunday or Legal Holiday.

       If any payment or act under the Plan is required to be made or perfom1ed on a date that is

not a Business Day, then the making of such payment or the performance of such act may be

completed on the next succeeding Business Day, but shall be deemed to have been completed as

of the required date.

J.     Distribution of Unclaimed Property.

       Except as otherwise provided in the Plan, any distribution of property (cash or otherwise)

under the Plan which is unclaimed after five (5) years following the Confirmation Date shall be

transferred by the Disbursing Agent to the Reorganized Debtor.


                                       IV.
                         EFFECT OF CONFIRMATION OF PLAN

 A.     Discharge

        This Plan provides that upon confirmation of the Plan, Debtor shall be discharged of

 liability for payment of debts incurred before Confirmation, to the extent specified in 11

 U.S.C.§ 1141. However, any liability imposed by the Plan will not be discharged. If

 Confirmation of this Plan does not occur, the Plan shall be deemed null and void. In such

 event, nothing contained in this Plan shall be deemed to constitute a waiver or release of any


                                                17
 claims against the Debtor or its estate or any other persons, or to prejudice in any manner the

 rights of the Debtor or its estate or any person in any further proceeding involving the Debtor

 or its estate. The provisions of this Plan shall be binding upon Debtor, all Creditors and all

 Equity Interest Holders, regardless of whether such Claims or Equity Interest Holders are

 impaired or whether such parties accept this Plan, upon Confirmation thereof.

 B.     Revesting of Property in the Debtor

        Except as provided in Section IV.D. hereinafter, and except as provided elsewhere in the

 Plan, the Confirmation revests all of the property of the estate in the Debtor.

 C.     Modification of Plan

The Proponent of the Plan may modify the Plan at any time before Confirmation. However, the

Court may require a new disclosure statement or revoting on the Plan if Proponent modifies the

Plan before Confirmation. The Proponent may also seek to modify the Plan at any time after

Confirmation so long as (1) the Plan has not been substantially consummated and (2) the Court

authorizes the proposed modification after notice and a hearing.

 D.     Post-Confirmation Conversion/Dismissal

        A creditor or party in interest may bring a motion to convert or dismiss the case under

 § 1112(b), after the Plan is confirmed, if there is a default in performing under the Plan. If the

 Court orders the case converted to Chapter 7 after the Plan is confirmed, then all property that

 had been property of the Chapter 11 estate, and that has not been disbursed pursuant to the

 Plan, will revest in the Chapter 7 estate, and the automatic stay will be reimposed upon the

 revested property only to the extent that relief from stay was not previously granted by the

 Court during this case.




                                                 18
 E.     Post-Confirmation Quarterly Fees

        Quarterly fees pursuant to 28 U.S.C. Section 1930 (a)(6) continue to be payable to the

 office of the United States trustee post-confirmation until such time as the case is converted,

 dismissed, or closed pursuant to a final decree.




Dated: October 19, 2020         By:   /s/ Robert Alvarez________________
                                      Robert Alvarez, Proponent


                                By:   /s/Yanirys Diaz-Alvarez_____________________
                                      Yanirys Diaz-Alvarez, Proponent




                                                19
EXHIBIT B
     Case 20-14587-MBK                         Doc 38         Filed 09/22/20 Entered 09/22/20 10:44:35                                        Desc Main
                                                             Document     Page 1 of 42



                                               UNITED STATES BANKRUPTCY COURT
                                                    DISTRICT OF NEW JERSEY


 In re ROBERT ALVEREZ, YAN1RYS C DIA/ ALVEREZ                                             Case No. 20-14587-MBK
                                                                                          Reporting Period: AUGUST 31, 2020

                                                  MONTHLY OPERATING REPORT
                                                  (INDIVIDUAL WAGE EARNERS)
                          File with Court and .submit copy to United States Trustee within 20 days after end of month

Include FORM MOR-l (INDV) if debtor is a wane earner.
Substitute FORM MOR-2 (RE) for MOR-2 if case is a Single Asset Real Estate case.
Submit copy of report to tiny official committee appointed in the ease.

                                                                                                                         Document    Explanation
REQUIRED DOCUMENTS                                                                          Form No.                     Attached     Attached
Schedule ol'Cash Receipts and Disbursements                                               MOR-l (INDV)               X              3 Accts
   Bank Reconciliation (or copies of debtor's bank reconciliations)                       MOR-l (CONT)               X              3 Accts
   Copies of bank statements                                                                                         X              3 Accts
   Cash disbuisemcnts journals                                                                                       X              3 Accts
Statement of Operations                                                                                              NA
Balance Sheet                                                                                                        NA
Status of Postpetition Taxes
  Copies of IRS Form 6123 or payment receipt
  Copies of tax returns Hied during reporting period
Summary of Unpaid Postpetition Debts
  Listing of aged accounts payable
Accounts Receivable Reconciliation and Aging                                                                         NA
Debtor Questionnaire

l declare under penally of perjury (28 U.S.C. Section 1746) that the documents attached to this report
are true and correct to the best of my knowledge and belief.


     UhA-^                                                                                                   9/16/2020
Signature of Debtor                                                                                   Date



Signature of Joint Debtor                                                                            Dale            9/16/2020


Signature of Authorized Individual*                                                                  Date



Printed Name of Authorized Individual                                                                 Title of Authorized Individual


♦Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor
is a partnership; a manager or member if debtor is a limited liability company

                                                                                                                               FORM MOR (INDV)
                                                                                                                                 (9/99)
    Case 20-14587-MBK                          Doc 38         Filed 09/22/20 Entered 09/22/20 10:44:35                                            Desc Main
                                                             Document     Page 2 of 42


In re: ROBERTY AI.VF-KK?:. YAN1RYS C DIAZ-Al-VliRI-/.                                                 Case No. 20-H587-MBK
       ____________Debtor_________________________                                                     Reporting Period__ August 31.2020

                                                               CASH RECEIPTS AND CASH DISBURSEMENTS
                                          ( This Form must be submitted for each Bank Account maintained by the Debtor)

Amounts reported should be per the debtor's books, not the bank statement. The beginning cash should be the ending cash from the prior month or, if this
is the first report, the amount should be the balance on the date the petition was filed. Attach the bank statements and a detailed list of all disbursements
made during the report period that includes the date, the check number, the payee, the transaction description, and the amount. A bank reconciliation
must be attached for each account. [See MOR-1 (INDY) (CONT)|____________________________
                                                                                               Current Month                        Cumulative Filing to Date
                                                                                                   Actual                          ________Actual________
Cush - Beginning of Month                                                                                       16,241,92                                     3,165.96

RECEIPTS
 Wages (Net)                                                                                                    27,601.44                                  139,005.33
 Interest and Dividend Income                                                                                         0.07                                       0.23
 Alimony and Child Support
 Social Security and Pension Income
 Sale or Assets
 Other Income (attach schedule)                                                                                  1,006 40                                 110.335 80
  Total Receipts                                                                                                28,607.91                                 249,341.36

DISBURSEMENTS
 ORDINARY ITEMS:
  Mortgage Payment(s)                                                                                            6,723.72                                  23,526.51
  Rental Payment(s)
  Other Secured Note Payments
  Utilities                                                                                                        807.57                                    3,996.42
 Insurance                                                                                                         684,97                                    4,052.95
 Auto Expense                                                                                                      199.45                                      396.08
 Lease Payments
 IRA Contributions
 Repairs and Maintenance                                                                                          750.00                                    4,960 79
 Medical Expenses                                                                                                 260,89                                    2,983.37
 Household Expenses                                                                                             6,299.24                                   32.468,98
 Charitable Contributions                                                                                         200.00                                      445.(10
 Alimony and Child Support Payments
 Taxes - Real Estate
 Taxes - Personal Property
 Taxes - Other (attach schedule)                                                                                                                            1,084.00
 Travel and Entertainment                                                                                        1,755.19                                   9,557.12
 GiOs                                                                                                                                                         148.14
 Other (attach schedule)                                                                                       11,549,64                                  142,766.80
  Total Ordinary Disbursements                                                                                 29,230.67                                 226,386,16
REORGANIZATION ITEMS:
 Professional Fees                                                                                                350.00                                   10,152.00
 U. S, Trustee Fees                                                                                               975.00                                    1,675.00
 Other Reorganization Expenses (attach schedule)
  Total Reorganization Items                                                                                    1,325.00                                   I 1,827.00

Total Disbursements (Ordinary + Reorganiy.ntion)                                                               30,555.67                                 238,213.16

Net Cash Flow ('Fotnl Receipts - Total Disbursements)                                                          (1.947.76)1                                 11,128 20

Cash - End of Month (Must equal reconciled hank statement)                                                     14,294.16 |                                 14,294.16

                                                                                                                                                   I'ORM MOR-I(INDV)
                                                                                                                                                                (9/99)
   Case 20-14587-MBK         Doc 38    Filed 09/22/20 Entered 09/22/20 10:44:35                       Desc Main
                                      Document     Page 3 of 42


In rc: ROBERT ALVEREX. YAN1RYS C DlAZ-ALVliRHZ   Case No. 20-14587-MBK
    ________ Debtor                              Reporting Period:                  August 31, 2020


        INDIVIDUAL DEBTOR CASH RECEIPTS AND CASH DISBURSEMENTS - continuation sheet


                                                         Current Month                  Cumulative Filing to Date
BREAKDOWN OF "OTHER" CATEGORY                               Actual                              Actual


Other Income
TRANSFERS BETWEEN ACCTS                                                                                    8,800.00
ZELLE                                                                                                        506.00
VENDOR REFUND                                                                                                187.42
EXPENSE REIMBURSEMENT                                                                                         75.00
INCOME TAX RETUNDS                                                                                        98,947.00
INSURANCE REFUNDS                                                                                             13.98
LOAN FROM FAMILY MEMBER                                                                                      800.00
MOBIL DEPOSITS                                                           1,006.40                          1,006.40
TOTAL                                                                    1,006.40                        110,335.80
Other Taxes




TOTAL
Other Ordinary Disbursements
FAMILY DISBURSEMENTS                                                     1,616.00                         7,196.00
CHILDREN EXPENSES                                                                                         1,954.54
STUDENT LOAN PAYMENT                                                     8,944.59                        30,328.95
TRANSFERS TO CHECKING/SAVINGS                                              700.00                       100,709.01
TAX RETURN PREP                                                                                             444.00
CREDIT CARD PAYMEN TS                                                                                       400.00
NOTE PAYABLE TOYOTA                                                     289.05                            1,734.30
TOTAL                                                                11,549.64                          142,766.80
Other Reorganisation Expenses




TOTAL




                                                                                        FORM MOR-l (INDV) (CONT)
                                                                                    (9/99)
     Case 20-14587-MBK                 Doc 38     Filed 09/22/20 Entered 09/22/20 10:44:35                 Desc Main
                                                 Document     Page 4 of 42

1:44 PM                                    DIAS-ALVEREZ, ROBERT & YANIRYS
09/10/20                                         Reconciliation Detail
                                        WELLS FARGO -           , Period Ending 08/31/2020

                  Type              Date         Num           Name            Clr   Amount              Balance
             Beginning Balance                                                                                8.174.58
                  Cleared Transactions
                     Checks and Payments -135 Items
            Check                 08/03/2020             QUICKEN LOANS          X         -3.361.86            -3.361.86
            Check                 08/03/2020             PSE&G                  X             -378.70          -3.740.56
            Check                 08/03/2020             GORDON RAMSAY...       X             -200.34          -3,940.90
            Check                 08/03/2020             AMAZON                 X             -200.00          -4,140.90
            Check                 08/03/2020            AGRICOLA EATERY         X            -182.60           -4.323.50
            Check                 08/03/2020             OCTOPUS MUSIC ...      X            -150.00           -4,473.50
            Check                 08/03/2020             TOYO                   X            -104.02           -4,577.52
            Check                 08/03/2020            TERMINIX                X               -62.91        -4,640.43
            Check                 08/03/2020             GODDESS DETOX          X               -57.76        -4,698.19
            Check                 08/03/2020            COASTAL CRAFT AC        X               -43.98        -4,742.17
            Check                 08/03/2020            AC BURGER CO.           X               -32.86        -4.775.03
            Check                 08/03/2020            COSTCO - GAS            X               -23.29        -4.798.32
            Check                 08/03/2020            LYFT                    X              -12.41          -4,810.73
            Check                08/03/2020             STARBUCKS               X              -11.36         -4,822.09
            Check                08/03/2020             LYFT                    X                -7.22        -4,829.31
            Check                08/03/2020             DUNKIN                  X                -5.37        -4,834.68
            Check                08/03/2020             STARBUCKS              X                 -3.73        -4,838.41
            Check                08/03/2020             GRIGGS LOT             X                 -2.50        -4,840.91
            Check                08/04/2020    111      MISSING CHECK          X             -975.00          -5,815.91
            Check                08/04/2020             COSTCO                 X             -127.95          -5,943.86
            Check                08/04/2020             HARRAHS AC HOT...      X               -54.00         -5,997.86
            Check                08/04/2020             CONFECTIONATEL...      X               -27.50         -6,025.36
            Check                08/05/2020             ZELLE                  X            -100.00           -6,125.36
            Check                08/06/2020             WALMART                X               -28.00         -6,153.36
            Check                08/07/2020             SOFI.COM               X        -3,500.00             -9,653.36
            Check                08/07/2020             ELFI.COM               X         -1,527.00          -11,180.36
            Deposit              08/07/2020             TRANSFER               X            -800.00         -11,980.36
            Check                08/07/2020             JAMPOL KINNEY C...     X            -350.00         -12,330.36
            Check                08/07/2020             TRANSFER               X            -200.00         -12,530.36
            Check                08/07/2020             SHRUBHUB.COM           X               -89.75       -12.620.11
            Check                08/07/2020             AMAZON                 X               -35.60       -12,655.71
            Check                08/10/2020             COSTCO                 X            -461.55         -13,117.26
           Check                 08/10/2020             DEPARTMENT OF ...      X            -417.59         -13,534.85
            Check                08/10/2020             BATTELLO               X            -371.93         -13,906.78
           Check                 08/10/2020             TOYOTA                 X            -289.05         -14,195.83
           Check                 08/10/2020            VERIZON                 X            -265.86         -14,461.69
           Check                 08/10/2020            WEGMANS                 X            -260.16         -14,721.85
           Check                 08/10/2020            COSTCO                  X            -161.66         -14.883.51
           Check                08/10/2020             WOODBRIDGE WINE         X              -69.26        -14,952.77
           Check                08/10/2020             MIZUKI ASAIN BIST...   X               -39.45        -14,992.22
           Check                08/10/2020             ACCURATE DIAGN...      X               -25.77        -15,017.99
           Check                08/11/2020             SOFI.COM               X         -3,500.00          -18,517.99
           Check                08/11/2020             VERIZON                X            -163.01         -18.681.00
           Check                08/12/2020             AMAZON                 X               -13.22       -18,694.22
           Check                08/13/2020             AMAZON                 X               -69.98       -18,764.20
           Check                08/13/2020             ZELLE                  X               -60.00       -18.824.20
           Check                08/13/2020             NEWYORKLIFE-AA...      X               -35.88       -18,860.08
           Check                08/14/2020             OAK CREST DAY C...     X            -500.00         -19,360.08
           Check                08/14/2020             RITE AID               X               -48.34       -19,408.42
           Check                08/17/2020             GUARDIAN/BERKS...      X            -518.95         -19,927.37
           Check                08/17/2020             BEYOND HEALTH          X            -361.75         -20,289.12
           Check                08/17/2020             VBN ENTERPRISES        X            -251.13         -20,540.25
           Check                08/17/2020             NEW YORK AND C...      X            -209.91        -20,750.16
           Check                08/17/2020             AMAZON                 X           -159.71         -20,909.87
           Check                08/17/2020             UPROMISE               X           -150.00         -21,059.87
           Check                08/17/2020             UPROMISE               X            -150.00        -21,209.87
           Check                08/17/2020             TARGET                 X            -143.56        -21,353.43
           Check                08/17/2020             ADVANCED DENTI...      X            -110.00        -21,463.43
           Check                08/17/2020             SABOR Y ARTE           X              -85.88       -21,549.31
           Check                08/17/2020             STOP & SHOP            X              -83.81       -21,633.12
           Check                08/17/2020             EAST SIDE CLEAN...     X              -76.75       -21,709.87
           Check                08/17/2020             FOREVER 21             X              -63.93       -21,773.80
           Check                08/17/2020             MIZUKI ASAIN BIST...   X              -59.18       -21,832.98
           Check                08/17/2020             EXXON                  X              -29.10       -21,862.08
           Check                08/17/2020             THE HOME DEPOT         X              -25.11       -21,887.19

                                                                                                                           Pago 1
      Case 20-14587-MBK                  Doc 38         Filed 09/22/20 Entered 09/22/20 10:44:35                 Desc Main
                                                       Document     Page 5 of 42

1:44 PM                                        DIAS-ALVEREZ, ROBERT & YANIRYS
09/10/20                                             Reconciliation Detail
                                         WELLS FARGO                  eriod Ending 08/31/2020

                       Typo          Date          Num            Name           Clr     Amount               Balance
             Check                08/17/2020                 EXPRESS               X                 -19.98         -21,907.17
             Check                08/19/2020     113        MISSING CHECK          X             -750.00             -22,657.17
             Check                08/19/2020                FIVE BELOW             X             -107.12             -22,764.29
             Check                08/19/2020                JACKSON NATION...      X                -60.03          -22,824.32
             Check                08/20/2020                COSTCO                 X             -226.10            -23.050.42
             Check                08/20/2020                SUN BASKET             X                -76.88          -23.127.30
             Check                08/20/2020                ZELLE                  X                -40.00          -23,167.30
             Check                08/20/2020                TRADER JOES            X                -26.87          -23,194.17
             Check            . 08/20/2020                  AMAZON                 X                -17.04          -23,211.21
             Deposit              08/21/2020                TRANSFER              X              -800.00            -24,011.21
            Check                 08/21/2020                TRANSFER              X             -200.00             -24,211.21
            Check                 08/21/2020                WALMART               X             -109.22             -24,320.43
             Check                08/21/2020                AMAZON                X                -19.79          -24,340.22
             Check                08/21/2020                AMAZON                X                -15.94          -24,356.16
            Check                 08/24/2020                ZELLE                 X             -500.00            -24,856.16
            Check                 08/24/2020                COSTCO                X             -434.86            -25,291.02
            Check                 08/24/2020                JMGJ                  X             -202.23            -25,493.25
            Check                 08/24/2020               ADVENTURE AQU...       X             -119.07            -25,612.32
            Check                08/24/2020      114        MISSING CHECK         X             -100.00            -25.712.32
            Check                08/24/2020      115        MISSING CHECK         X             -100.00            -25,812.32
            Check                08/24/2020                 BRIGHTHOUSE FIN       X               -70.11          -25,882.43
            Check                08/24/2020                THE HOME DEPOT         X                -47.77         -25,930.20
            Check                08/24/2020                LAUREL LIQUORS         X                -36.97         -25,967.17
            Check                08/24/2020                AMAZON                 X                -33.00         -26,000.17
            Check                08/24/2020                AMAZON                 X               -24.52          -26,024.69
            Check                08/24/2020                LYFT                   X               -18.83          -26,043.52
            Check                08/24/2020                LA PLACITA REST...     X               -18.05          -26.061.57
            Check                08/24/2020                DUNKIN                 X               -14.24          -26,075.81
            Check                08/24/2020                FRUITY YOGURT          X                  -9.19        -26,085.00
            Check                08/24/2020                PRINCETON PARKI...     X                  -4.50        -26,089.50
            Check                08/25/2020                VIVINT INC             X            -168.84            -26,258.34
            Check                08/25/2020                DESTINEY              X             -150.00            -26,408.34
            Check                08/25/2020                AMAZON                X                -81.38          -26,489.72
            Check                08/25/2020                AMAZON                X                -30.12         -26,519.84
            Check                08/25/2020                APPLE                 X                  -2.99        -26,522.83
            Check                08/26/2020                OAK CREST DAY C...    X            -500.00            -27.022.83
            Check                08/26/2020                OAK CREST DAY C...    X            -500.00            -27,522.83
            Check                08/26/2020                DESTINEY              X            -150.00            -27,672.83
            Check               08/26/2020'                WEGMANS               X            -121.52            -27,794.35
           Check                08/26/2020                 WOODBRIDGE WINE       X               -73.52          -27,867.87
           Check                08/26/2020                 NJ MOTOR VEHICLE      X               -47.93          -27,915.80
           Check                08/26/2020                 STOP & SHOP           X               -47.48          -27,963.28
           Check                08/27/2020                 BUCK HILL BREWE...    X            -138.35            -28,101.63
           Check                08/27/2020                WALGREENS              X              -76.07          -28,177.70
           Check                08/27/2020                TERMINIX               X              -62.91          -28,240.61
           Check                08/27/2020                AMAZON                 X                 -7.00        -28,247.61
           Check                08/28/2020                STEAMERS BAR           X           -147.20            -28,394.81
           Check                08/28/2020                ASHLEY LYNN WIN...     X              -48.00          -28,442.81
           Check                08/28/2020                GARAFOLOS IMPO...     X               -43.05          -28,485.86
           Check                08/28/2020                STONES HOMEMA...      X               -17.91          -28,503.77
           Check                08/28/2020                APPLE                 X                  -2.99        -28,506.76
           Check                08/31/2020                QUICKEN LOANS         X          -3,361.86            -31,868.62
           Check                08/31/2020                THE HOME DEPOT        X            -138.52            -32,007.14
           Check                08/31/2020                THRIFTY SHOPPER       X            -118.93           -32,126.07
           Check                08/31/2020                WALMART               X              -93.57          -32,219.64
           Check                08/31/2020                AMAZON                X              -52.22          -32.271.86
           Check                08/31/2020                WALGREENS             X              -49.05          -32,320.91
           Check                08/31/2020                LA 7 SYRACUSE NY      X              -25.25          -32,346.16
           Check               08/31/2020                 STOP & SHOP           X              -25.00          -32,371.16
           Check               08/31/2020                 AMAZON                X              -17.99          -32,389.15
           Check               08/31/2020                 APPLE                 X              -14.99          -32.404.14
           Check               08/31/2020                 GREEN PLANET G...     X              -14.78         -32,418.92
           Check               08/31/2020                 AMAZON                X              -13.58         -32,432.50
           Check               08/31/2020                 AMAZON                X              -13.34         -32,445.84
           Check               08/31/2020                 GREEN PLANET G...     X                -9.68        -32,455.52
           Check               08/31/2020                 FAIR HAVEN SP         X                 -8.00       -32,463.52
           Check               08/31/2020                 STONES HOMEMA...      X                -7.20        -32,470.72
           Check               08/31/2020                 DUNKIN                X                -6.29        -32,477.01

                                                                                                                                  Page 2
      Case 20-14587-MBK                     Doc 38        Filed 09/22/20 Entered 09/22/20 10:44:35         Desc Main
                                                         Document     Page 6 of 42

1:44 PM                                           DIAS-ALVEREZ, ROBERT & YANIRYS
09/10/20                                                Reconciliation Detail
                                             WELLS FARGO -1322, Period Ending 08I3M2020

                     Typo               Date            Num         Name         CIr   Amount           Balance
           Check                   08/31/2020                 DESTINEY           X              -6.00      -32,483.01
           Check .                 08/31/2020                 CITY OF SYRACUSE   X              -2.79      -32,485.80
                      Total Checks and Payments                                          -32,485.80        -32,485.80
                      Deposits and Credits - 20 Items
           Deposit                08/04/2020                  DESTINEY           X           150.00           150.00
           Deposit                08/06/2020                  DEPOSIT            X             10.00          160.00
           Deposit                08/06/2020                  DEPOSIT            X         6,123.20         6,283.20
           Deposit                08/06/2020                  DEPOSIT            X         8.045.12        14.328.32
           Deposit                08/07/2020                  DESTINEY           X            50.00        14.378.32
           Deposit                08/13/2020                  ZELLE              X            30.00        14.408.32
           Deposit                08/14/2020                  DEPOSIT            X         1.755.10        16,163.42
           Deposit                08/14/2020                  DEPOSIT            X         3.733.89        19,897.31
           Deposit                08/17/2020                  TARGET             X            37.31        19,934.62
           Deposit                08/19/2020                  DEPOSIT            X           203,12        20,137.74
           Deposit                08/20/2020                  DEPOSIT            X         6,036,92        26.174.66
           Deposit                08/21/2020                  DESTINEY           X            40.00        26.214.66
           Deposit                08/24/2020                  ZELLE              X           200.00        26.414.66
           Deposit                08/25/2020                  DEPOSIT            X           405.00        26.819.66
           Deposit                08/26/2020                  DEPOSIT            X            10.00        26.829.66
           Deposit                08/26/2020                  DEPOSIT            X           132.11        26.961.77
           Deposit                08/26/2020                  DESTINEY           X           150.00        27.111.77
           Deposit                08/31/2020                  ZELLE              X            40.00        27.151.77
           Deposit                08/31/2020                  DEPOSIT            X           398.28        27,550.05
           Deposit                08/31/2020                  DEPOSIT            X         1.755.10        29,305.15
                     Total Deposits and Credits                                          29,305.15         29,305.15
                Total Cleared Transactions                                                -3,180.65        -3,180.65
           Cleared Balance                                                                -3,180.65         4,993.93
           Register Balance as of 08/31/2020                                              -3,180.65         4,993.93
           Ending Balance                                                                 -3,180.65         4,993.93




                                                                                                                        Page 3
          Case 20-14587-MBK                Doc 38    Filed 09/22/20 Entered 09/22/20 10:44:35         Desc Main
                                                    Document     Page 7 of 42
                                            DIAS-ALVEREZ, ROBERT & YANIRYS                                9/13/2020 6:03 PM
 Register: WELLS FARGO - 1322
 From 08/01/2020 through 08/31/2020
 Sorted by: Order Entered
 Date         Number        Payee               Account                  Memo           Payment C     Deposit       Balance


08/07/2020                  TRANSFER            DEBTOR IN POSSES...                       800.00 X                 7.374.58
08/21/2020                  TRANSFER            DEBTOR IN POSSES...                       800.00 X                 6.574.58
08/03/2020                  DUNKIN              TRAVEL AND EN I E...                        5.37 X                 6.569.21
08/03/2020                  COSTCO - GAS        AUTO EXPENSE                               23.29 X                 6.545.92
08/03/2020                  LYFT                TRAVEL AND ENTE...                         12.41 X                 6.533.51
08/03/2020                  AMAZON              HOUSEHOLD EXPE...                         200.00 X                 6.333.51
08/03/2020                  TOYO                AUTO EXPENSE                              104.02 X                 6.229.49
08/03/2020                  GORDON RAMSA...     TRAVEL AND ENTE...                        200.34 X                 6,029.15
08/03/2020                  TERM IN IX          HOUSEHOLD EXPE...                          62.91 X                 5.966.24
08/03/2020                  OCTOPUS MUSIC ...   HOUSEHOLD EXPE...                         150.00 X                 5.816.24
08/03/2020                  COASTAL CRAFT ...   TRAVEL AND ENTE...                         43.98 X                 5.772.26
08/03/2020                  LYFT                TRAVEL AND ENTE...                          7.22 X                 5.765.04
08/03/2020                  STARBUCKS           TRAVEL AND ENTE...                         11.36 X                 5.753.68
08/03/2020                  STARBUCKS           TRAVEL AND ENTE...                          3.73 X                 5.749.95
08/03/2020                  AC BURGER CO.       TRAVEL AND ENTE...                         32.86 X                5.717.09
08/03/2020                  GRIGGS LOT          AUTO EXPENSE                                2.50 X                5.714.59
08/03/2020                  AGRICOLA EATERY     TRAVEL AND ENTE...                        182.60 X                5,531.99
08/03/2020                  GODDESS DETOX       HOUSEHOLD EXPE...                          57.76 X                5.474.23
08/03/2020                  PSE&G               UTILITIES                                 378.70 X                5.095.53
08/03/2020                  QUICKEN LOANS       MORTGAGE PAYME...                       3.36186 X                  1.733.67
08/04/2020                  DESTINEY            Dependents Expenses     Deposit                  X     150.00      1.883.67
08/04/2020                  MARRAMS AC HOT... TRAVEL AND ENTE...                           54.00 X                1.829.67
08/04/2020                  CONFECTION ATE...   TRAVEL AND ENTE...                        27.50 X                 1.802.17
08/04/2020                  COSTCO              HOUSEHOLD EXPE...                         127.95 X                1.674.22
08/04/2020   111            US TRUSTEE          REORGANIZATION I...                      975.00 X                   699.22
08/05/2020                  ZELLE               HOUSEHOLD EXPE...       MERCADO SI...     100.00 X                  599.22
08/06/2020                  DEPOSIT             WAGES (NET)             CAPITAL HE...            X   6,123.20     6.722.42
08/06/2020                  DEPOSIT             WAGES (NET)             CAPITAL HE...            X   8.045.12    14.767.54
08/06/2020                  DEPOSIT             WAGES (NET)             ZENECA                   X      10.00    14.777.54
08/06/2020                  WALMART             HOUSEHOLD EXPE...                         28.00 X                14.749.54
08/07/2020                  DESTINEY            Dependents Expenses     Deposit                 X      50.00     14.799.54
08/07/2020                  AMAZON              HOUSEHOLD EXPE...                         35.60 X                14.763.94
08/07/2020                  JAMPOL KINNEY ...   REORGANIZATION I...                      350.00 X                14.413.94
08/07/2020                  SHRUBIIUB.COM       HOUSEHOLD EXPE...                         89.75 X                14.324.19
08/07/2020                  TRANSFER            TRANS. TO/FROM C...     #9464            200.00 X                14.124.19
08/07/2020                  ELFI.COM            STUDENT LOAN PA-                        1.527.00 X               12.597.19
08/07/2020                  SOFl.COM            STUDENT LOAN PA...                      3.500.00 X                9.097.19
08/10/2020                  VERIZON             UTILITIES                                265.86 X                 8,831.33
08/10/2020                  WEGMANS             HOUSEHOLD EXPE...                        260.16 X                 8.571.17
08/10/2020                  WOODBRIDGE WI...    HOUSEHOLD EXPE...                         69.26 X                 8.501.91
                                                               Page I
         Case 20-14587-MBK                 Doc 38    Filed 09/22/20 Entered 09/22/20 10:44:35           Desc Main
                                                    Document     Page 8 of 42
                                            DIAS-ALVEREZ, ROBERT & YANIRYS                                  9/13/2020 6:03 PM
 Register: WELLS FARGO - 1322
 From 08/01/2020 through 08/31/2020
 Sorted by: Order Entered
 Date          Number        Payee                Account                 Memo            Payment C     Deposit      Balance


 08/10/2020                  M1ZUKI ASAIN BIS... TRAVEL AND ENTE...                         39.45 X                  8.462.46
 08/10/2020                  COSTCO               HOUSEHOLD EXPE...                        461.55 X                  8.000.91
 08/10/2020                  ACCURATE DIAG...     MEDICAL EXPENSES                          25.77 X                  7.975.14
 08/10/2020                  BATTELLO            TRAVEL AND ENTE...                        371.93 X                  7.603.21
 08/10/2020                  COSTCO               HOUSEHOLD EXPE...                        161.66 X                  7.441.55
 08/10/2020                  TOYOTA              OTHER SECURED N...                        289.05 X                  7.152.50
 08/10/2020                  DEPARTMENT OF ...   STUDENT LOAN PA...                        417.59 X                  6.734.91
08/11/2020                   VERIZON             UTILITIES                                 163.01 X                 6.571.90
08/11/2020                   SOFI.COM            STUDENT LOAN PA...                       3.500.00 X                3.071.90
08/12/2020                   AMAZON              HOUSEHOLD EXPE...                          13.22 X                 3.058.68
08/13/2020                  ZELLE                TRAVEL AND ENTE...      FROM LEIGH ...           X       30.00     3.088.68
08/13/2020                  AMAZON               HOUSEHOLD EXPE...                          69.98 X                 3.018.70
08/13/2020                  ZELLE                HOUSEHOLD EXPE...       MERCADO SI...      60.00 X                 2,958.70
08/13/2020                  NEWYORKLIFE-A...     INSURANCE                                  35.88 X                 2,922.82
08/14/2020                  DEPOSIT              WAGES (NET)             ASTRAZENE...             X    1,755.10     4.677.92
08/14/2020                  DEPOSIT              WAGES (NET)             AMERITEAM                X    3.733.89     8.411.81
08/14/2020                  OAK CREST DAY ...    Dependents Expenses                       500.00 X                 7.911.81
08/14/2020                  RITE AID             HOUSEHOLD EXPE...                          48.34 X                 7.863.47
08/17/2020                  TARGET               HOUSEHOLD EXPE...       Deposit                  X      37.31      7.900.78
08/17/2020                  AMAZON               HOUSEHOLD EXPE...                         159.71 X                 7.741.07
08/17/2020                  MIZUK1 ASAIN BIS... TRAVEL AND ENTE...                          59.18 X                 7.681.89
08/17/2020                  BEYOND HEALTH        HOUSEHOLD EXPE...                         361.75 X                 7.320.14
08/17/2020                  TARGET               HOUSEHOLD EXPE...                         143.56 X                 7,176.58
08/17/2020                  NEW YORK AND C... HOUSEHOLD EXPE...                            209.91 X                 6,966.67
08/17/2020                  FOREVER 21           HOUSEHOLD EXPE...                         63.93 X                  6,902.74
08/17/2020                  EXPRESS              HOUSEHOLD EXPE...                          19.98 X                 6.882.76
08/17/2020                  EXXON                AUTO EXPENSE                               29.10 X                 6,853.66
08/17/2020                  EAST SIDE CLEAN...   HOUSEHOLD EXPE...                         76.75 X                  6.776.91
08/17/2020                  ADVANCED DENT...     MEDICAL EXPENSES                          110.00 X                 6.666.91
08/17/2020                  STOP & SHOP          HOUSEHOLD EXPE...                         83.81 X                  6,583.10
08/17/2020                  THE HOME DEPOT       HOUSEHOLD EXPE...                         25.11 X                  6.557.99
08/17/2020                  VBN ENTERPRISES      HOUSEHOLD EXPE...                        251.13 X                  6,306.86
08/17/2020                  SABOR Y ARTE         TRAVEL AND ENTE...                        85.88 X                  6.220.98
08/17/2020                  GUARDIAN/BERK...     INSURANCE                                518.95 X                 5.702.03
08/17/2020                  UPROMISE             TRANS. TO/FROM C...                      150.00 X                 5.552.03
08/17/2020                  UPROMISE             TRANS. TO/FROM C...                      150.00 X                 5,402.03
08/19/2020                  DEPOSIT              OTHER INCOME            MOBILE DEP...           X     203.12      5.605.15
08/19/2020                  FIVE BELOW           HOUSEHOLD EXPE...                        107.12 X                 5.498.03
08/19/2020                  JACKSON NATION...    INSURANCE                                 60.03 X                 5.438.00
08/19/2020    113           Architect            REPAIRS AND MAIN...                      750.00 X                 4,688.00
                                                                Page 2
         Case 20-14587-MBK               Doc 38     Filed 09/22/20 Entered 09/22/20 10:44:35          Desc Main
                                                   Document     Page 9 of 42
                                          DIAS-ALVEREZ, ROBERT & YANIRYS                                 9/13/2020 6:03 PM
Register: WELLS FARGO - 1322
From 08/01/2020 through 08/31/2020
Sorted by: Order Entered
Date         Number        Payee                Account                  Memo            Payment C   Deposit      Balance


08/20/2020                 DEPOSIT              WAGES (NET)              CAPITAL HE...           X   6,036.92    10.724.92
08/20/2020                 AMAZON               HOUSEHOLD EXPE...                          17.04 X               10,707.88
08/20/2020                 TRADER JOES          HOUSEHOLD EXPE...                          26.87 X               10,681.01
08/20/2020                 SUN BASKET           HOUSEHOLD EXPE...                          76.88 X               10.604.13
08/20/2020                 ZELLE                HOUSEHOLD EXPE...        PINTO MARCO       40.00 X               10.564.13
08/20/2020                 COSTCO               HOUSEHOLD EXPE...                         226.10 X               10,338.03
08/21/2020                 DESTINEY             Dependents Expenses      Deposit                 X     40.00     10.378.03
08/21/2020                 AMAZON               HOUSEHOLD EXPE...                          19.79 X               10.358.24
08/21/2020                 AMAZON               HOUSEHOLD EXPE...                          15.94 X               10.342.30
08/21/2020                 TRANSFER             TRANS. TO/FROM C...      #9464            200.00 X               10.142.30
08/21/2020                 WALMART              HOUSEHOLD EXPE...                         109.22 X               10,033.08
08/24/2020                 ZELLE                HOUSEHOLD EXPE...        ADRIANA Gl...           X    200.00     10,233.08
08/24/2020                 AMAZON               HOUSEHOLD EXPE...                          33.00 X               10.200.08
08/24/2020                 LA PLACITA REST...   TRAVEL AND ENTE...                         18.05 X               10.182.03
08/24/2020                 PRINCETON PARK...    AUTO EXPENSE                                4.50 X               10.177.53
08/24/2020                 .IMG 1               HOUSEHOLD EXPE...                         202.23 X               9.975.30
08/24/2020                 FRUITY YOGURT        TRAVEL AND ENTE...                          9.19 X               9.966.11
08/24/2020                 ADVENTURE AQU...     TRAVEL AND ENTE...                        119.07 X               9.847.04
08/24/2020                 THE HOME DEPOT       HOUSEHOLD EXPE...                          47.77 X               9.799.27
08/24/2020                 LYFT                 TRAVEL AND ENTE...                         18.83 X               9.780.44
08/24/2020                 AMAZON               HOUSEHOLD EXPE...                          24.52 X               9.755.92
08/24/2020                 ZELLE                HOUSEHOLD EXPE...        SANTIAGO M...    500.00 X               9.255.92
08/24/2020                 DUNKIN               TRAVEL AND ENTE...                         14.24 X               9.241.68
08/24/2020                 LAUREL LIQUORS       HOUSEHOLD EXPE...                          36.97 X               9,204.71
08/24/2020                 COSTCO               HOUSEHOLD EXPE...                         434.86 X               8.769.85
08/24/2020                 BR1GHTHOUSE FIN      INSURANCE                                  70.11 X               8.699.74
08/24/2020   114           CHURCH               CHARITABLE CONT...                        100.00 X               8.599.74
08/24/2020   115           CHURCH               CHARITABLE CONT...                        100.00 X               8.499.74
08/25/2020                 DEPOSIT              OTHER INCOME             MOBILE DEP...           X    405.00     8.904.74
08/25/2020                 AMAZON               HOUSEHOLD EXPE...                         30.12 X                8.874.62
08/25/2020                 APPLE                HOUSEHOLD EXPE...                          2.99 X                8.871.63
08/25/2020                 AMAZON               HOUSEHOLD EXPE...                         81.38 X                8,790.25
08/25/2020                 V1VINT INC           HOUSEHOLD EXPE...                         168.84 X               8.621.41
08/25/2020                 DESTINEY             Dependents Expenses                       150.00 X               8.471.41
08/26/2020                 DEPOSIT              WAGES (NET)              CAPITAL HE...          X     132.11     8.603.52
08/26/2020                 DESTINEY             Dependents Expenses      Deposit                X     150.00     8.753.52
08/26/2020                 DEPOSIT              WAGES (NET)              ZENECA                 X      10.00     8.763.52
08/26/2020                 OAK CREST DAY ...    Dependents Expenses                      500.00 X                8.263.52
08/26/2020                 OAK CREST DAY ...    Dependents Expenses                      500.00 X                7.763.52
08/26/2020                 WEGMANS              HOUSEHOLD EXPE...                         121.52 X               7,642.00
                                                                Page 3
         Case 20-14587-MBK                Doc 38     Filed 09/22/20 Entered 09/22/20 10:44:35        Desc Main
                                                   Document      Page 10 of 42
                                            DIAS-ALVEREZ, ROBERT & YANIRYS                               9/13/2020 6:03 PM
 Register: WELLS FARGO - 1322
 From 08/01/2020 through 08/31/2020
 Sorted by: Order Entered
 Date         Number        Payee               Account                 Memo            Payment C     Deposit     Balance


08/26/2020                  WOODBR1DGE WI...    HOUSEHOLD EXPE...                          73.52 X                7,568.48
08/26/2020                  NJ MOTOR VEHIC...   HOUSEHOLD EXPE...                          47.93 X                7.520.55
08/26/2020                  STOP & SHOP         HOUSEHOLD EXPE...                          47.48 X                7.473.07
08/26/2020                  DESTINEY            Dependents Expenses                       150.00 X                7.323.07
08/27/2020                  AMAZON              HOUSEHOLD EXPE...                           7.00 X                7.316.07
08/27/2020                  BUCK HILL BREW,..   TRAVEL AND ENTE...                        138.35 X                7.177.72
08/27/2020                  TERM IN IX          HOUSEHOLD EXPE...                          62.91 X                7,114.81
08/27/2020                  WALGREENS           MEDICAL EXPENSES                           76.07 X                7.038.74
08/28/2020                  STEAMERS BAR        TRAVEL AND ENTE...                        147.20 X               6.891.54
08/28/2020                  APPLE               HOUSEHOLD EXPE...                           2.99 X               6.888.55
08/28/2020                  ASHLEY LYNN WI...   TRAVEL AND ENTE...                         48.00 X               6.840.55
08/28/2020                  STONES HOMEMA... TRAVEL AND ENTE...                            17.91 X               6,822.64
08/28/2020                  GARAFOLOS IMP...    TRAVEL AND ENTE...                         43.05 X               6.779.59
08/31/2020                  DEPOSIT             WAGES (NET)             ASTRAZENE...             X   1,755.10    8.534.69
08/31/2020                  ZELLE               HOUSEHOLD EXPE...       ADRIANA GI...            X     40.00     8.574.69
08/31/2020                  DEPOSIT             OTHER INCOME            MOBILE DEP...            X    398.28     8.972.97
08/31/2020                  LA 7 SYRACUSE NY    AUTO EXPENSE                               25.25 X               8.947.72
08/31/2020                  CITY OF SYRACUSE AUTO EXPENSE                                   2.79 X               8.944.93
08/31/2020                  GREEN PLANET G...   HOUSEHOLD EXPE...                          14.78 X               8,930.15
08/31/2020                  GREEN PLANET G...   HOUSEHOLD EXPE...                           9.68 X               8,920.47
08/31/2020                  AMAZON              HOUSEHOLD EXPE...                          13.34 X               8.907.13
08/31/2020                  AMAZON              HOUSEHOLD EXPE...                          17.99 X               8.889.14
08/31/2020                  AMAZON              HOUSEHOLD EXPE...                          13.58 X               8.875.56
08/31/2020                  AMAZON              HOUSEHOLD EXPE...                         52.22 X                8,823.34
08/31/2020                  WALMART             HOUSEHOLD EXPE...                         93.57 X                8.729.77
08/31/2020                  WALGREENS           MEDICAL EXPENSES                          49.05 X                8.680.72
08/31/2020                  APPLE               HOUSEHOLD EXPE...                          14.99 X               8.665.73
08/31/2020                  DUNKIN              TRAVEL AND ENTE...                         6.29 X                8.659.44
08/31/2020                  STONES HOMEMA... TRAVEL AND ENTE...                            7.20 X                8.652.24
08/31/2020                  THRIFTY SHOPPER     HOUSEHOLD EXPE...                        118.93 X                8.533.31
08/31/2020                  FAIR HAVEN SP       AUTO EXPENSE                               8.00 X                8.525.31
08/31/2020                  DESTINEY            Dependents Expenses                        6.00 X                8.519.31
08/31/2020                  STOP & SHOP         HOUSEHOLD EXPE...                         25.00 X                8.494.31
08/31/2020                  THE HOME DEPOT      IIOUSEIIOLD EXPE...                      138.52 X                8,355.79
08/31/2020                  QUICKEN LOANS       MORTGAGE PAYME...                       3,361.86 X               4.993.93




                                                               Page 4
      Case 20-14587-MBK                   Doc 38      Filed 09/22/20 Entered 09/22/20 10:44:35          Desc Main
                                                    Document      Page 11 of 42

12:44 PM                                       DIAS-ALVEREZ, ROBERT & YANIRYS
09/10/20                                             Reconciliation Detail
                                   DEBTOR IN POSSESSION ■              Period Ending 08/31/2020

                  Type                Date          Num         Name         Clr      Amount         Balance
           Beginning Balance                                                                             7,700.16
                Cleared Transactions
                   Deposits and Credits - 3 items
           Deposit             08/07/2020                 TRANSFER           X              800.00         800.00
           Deposit             08/21/2020                 TRANSFER           X              800.00       1,600.00
           Deposit             08/31/2020                 INTEREST INCOME    X                0.07       1,600.07
                   Total Deposits and Credits                                             1,600.07       1,600.07
                Total Cleared Transactions                                                1.600.07       1,600.07
           Cleared Balance                                                                1,600.07       9,300.23
           Register Balance as of 08/31/2020                                              1,600.07       9,300.23
           Ending Balance                                                                 1,600.07       9,300.23




                                                                                                                    Page 1
        Case 20-14587-MBK            Doc 38     Filed 09/22/20 Entered 09/22/20 10:44:35   Desc Main
                                              Document      Page 12 of 42
                                      DIAS-ALVEREZ, ROBERT & YANIRYS                          9/13/2020 6:01 PM
Register: DEBTOR IN POSSESSION
From 08/01/2020 through 08/31/2020
Sorted by: Date. Type. Number/Ref
Date         Number      Payee             Account               Memo        Payment C     Deposit     Balance


08/07/2020               TRANSFER          WELLS FARGO - 1322    Deposit            X      800.00      8.500.16
08/21/2020               TRANSFER          WELLS FARGO - 1322    Deposit            X      800.00      9.300.16
08/31/2020               INTEREST INCOME   INTEREST AND DIVI... Deposit             X        0.07      9.300.23




                                                        Page 1
      Case 20-14587-MBK                   Doc 38     Filed 09/22/20 Entered 09/22/20 10:44:35          Desc Main
                                                   Document      Page 13 of 42

11:45 AM                                       DIAS-ALVEREZ, ROBERT & YANIRYS
09/10/20                                             Reconciliation Detail
                                                CJFCU -       Period Ending 08/31/2020

                  Type                Date         Num         Name         Clr      Amount         Balance
           Beginning Balance                                                                              367.18
                 Cleared Transactions
                    Checks and Payments -11 items
           Check                08/02/2020                FANDUEL.COM       X               -5.00          -5.00
           Check                08/02/2020                FANDUEL.COM       X               -5.00         -10.00
           Check                08/03/2020                FANDUEL.COM       X               -5.00         -15.00
           Check                08/04/2020                DESTINEY          X            -200.00         -215.00
           Check                08/05/2020                FANDUEL.COM       X               -5.00        -220.00
           Check                08/06/2020                VENMO             X             -20.00         -240.00
           Check                08/07/2020                FANDUEL.COM       X              -5.00         -245.00
           Check                08/10/2020                FANDUEL.COM       X              -5.00         -250.00
           Check                08/10/2020                FANDUEL.COM       X              -5.00         -255.00
           Check                08/12/2020                VENMO             X             -87.18         -342.18
           Check                08/12/2020                FANDUEL.COM       X             -25.00         -367.18
                   Total Checks and Payments                                             -367.18         -367.18
                Total Cleared Transactions                                               -367.18         -367.18
           Cleared Balance                                                               -367.18              0.00
           Register Balance as of 08/31/2020                                             -367.18              0.00
           Ending Balance                                                                -367.18              0.00




                                                                                                                     Pago 1
        Case 20-14587-MBK            Doc 38     Filed 09/22/20 Entered 09/22/20 10:44:35   Desc Main
                                              Document      Page 14 of 42
                                       DIAS-ALVEREZ, ROBERT & YANIRYS                         9/13/2020 6:02 PM
Register: CJFCU
From 08/01/2020 through 08/31/2020
Sorted by: Date, Type, Number/Ref
Date         Number      Payee            Account                 Memo        Payment C    Deposit     Balance


08/02/2020               FANDUBL.COM      TRAVEL AND ENTE...                     5.00 X                 362.18
08/02/2020               FANDURL.COM      TRAVEL AND ENTE...                     5.00 X                 357.18
08/03/2020               FANDUEL.COM      TRAVEL AND ENTE...                     5.00 X                 352.18
08/04/2020               DESTINEY         Dependents Expenses                  200.00 X                  152.18
08/05/2020               FANDUEL.COM      TRAVEL AND ENTE...                     5.00 X                  147.18
08/06/2020               VENMO            HOUSEHOLD EXPE...       NO DETAIL     20.00 X                  127.18
08/07/2020               FANDUEL.COM      TRAVEL AND ENTE...                     5.00 X                  122.18
08/10/2020               FANDUEL.COM      TRAVEL AND ENTE...                     5.00 X                  117.18
08/10/2020               FANDUEL.COM      TRAVEL AND ENTE...                     5.00 X                 112.18
08/12/2020               FANDUEL.COM      TRAVEL AND ENTE...                    25.00 X                  87.18
08/12/2020               VENMO            HOUSEHOLD EXPE...       NO DETAIL     87.18 X                   0.00




                                                         Page 1
            Case 20-14587-MBK         Doc 38     Filed 09/22/20 Entered 09/22/20 10:44:35                    Desc Main
                                               Document      Page 15 of 42
6:05 PM                                 DIAS-ALVEREZ, ROBERT & YANIRYS
09/13/20                                                Check Detail
                                                            August 2020

          Typo     Num        Date               Name            Item            Account       Paid Amount       Original Amount


Chock                    08/02/2020     FANDUEL.COM                       CJFCU -                                            -5.00

                                                                          TRAVEL AND ENTE...             -5.00                5.00
TOTAL                                                                                                    -5.00                5.00


Check                    08/02/2020     FANDUEL.COM                       CJFCU-                                             -5.00

                                                                          TRAVEL AND ENTE. .             -5 00                5.00
TOTAL                                                                                                    •5 00                5,00

Check                    08/03/2020     FANDUEL.COM                       CJFCU-                                             -5.00

                                                                          TRAVEL AND ENTE .              -5.00                5.00
TOTAL                                                                                                    -5.00                5.00


Check                    08/03/2020     DUNKIN                            WELLS FARGO-1322                                   -5.37

                                                                          TRAVEL AND ENTE.               -5.37                5 37
TOTAL                                                                                                    -537                 5.37

Check                    08/03/2020    COSTCO - GAS                       WELLS FARGO-1322                                  -23.29

                                                                          AUTO EXPENSE                  -23.29              23.29
TOTAL                                                                                                   -2329               23.29

Chock                    08/03/2020    LYFT                               WELLS FARGO-1322                                  -12.41

                                                                          TRAVEL AND ENTE.             -12,41               12.41
TOTAL                                                                                                  -1241                12.41


Check                    08/03/2020    AMAZON                             WELLS FARGO-1322                                -200.00

                                                                          HOUSEHOLDEXPE.              -200.00              200.00
TOTAL                                                                                                 -200.00              200.00


Check                    08/03/2020    TOYO                               WELLS FARGO -1322                               -104.02

                                                                          AUTO EXPENSE                -104.02              104.02
TOTAL                                                                                                 -104.02              104.02


Check                    08/03/2020    GORDON RAMSAY ...                  WELLS FARGO-1322                                -200.34

                                                                          TRAVEL AND ENTE...          -200.34              200.34

TOTAL                                                                                                 -200.34              200.34


Chock                    08/03/2020    TERMINIX                           WELLS FARGO-1322                                 •62.91

                                                                          HOUSEHOLD EXPE..             -62.91               62.91

TOTAL                                                                                                  -62.91               62.91

Check                    08/03/2020    OCTOPUS MUSIC S...                 WELLS FARGO-1322                                -150.00

                                                                          HOUSEHOLD EXPE...           -150 00              150 00

TOTAL                                                                                                 -15000               150.00




                                                                                                                          Page 1
            Case 20-14587-MBK          Doc 38     Filed 09/22/20 Entered 09/22/20 10:44:35                  Desc Main
                                                Document      Page 16 of 42
6:05 PM                                  DIAS-ALVEREZ, ROBERT & YANIRYS
09/13/20                                          Check Detail
                                                          August 2020

          Type     Num        Date              Name           Item             Account       Paid Amount       Original Amount

Check                     08/03/2020     COASTAL CRAFT AC                WELLS FARGO-1322                                  -43.98

                                                                        TRAVEL AND ENTE .              -43.90               43 98
TOTAL                                                                                                  ■43.98               43.98

Check                    08/03/2020      LYFT                           WELLS FARGO-1322                                    -7.22

                                                                        TRAVEL AND ENTE.,               -7.22                7.22
TOTAL                                                                                                   -7.22                7,22


Chock                    08/03/2020      STARBUCKS                      WELLS FARGO-1322                                   -11.36

                                                                        TRAVEL AND ENTE...             ■11 36               11.36
TOTAL                                                                                                  ■11.36               11.36


Check                    08/03/2020      STARBUCKS                      WELLS FARGO-1322                                    -3.73

                                                                        TRAVEL AND ENTE..               -3.73                373
TOTAL                                                                                                   -3.73                3 73


Check                    08/03/2020     AC BURGER CO.                   WELLS FARGO-1322                                   -32.86

                                                                        TRAVEL AND ENTE..              -32.86              32.86
TOTAL                                                                                                  -32.86              32.86


Check                    08/03/2020     GRIGGS LOT                      WELLS FARGO-1322                                    -2.50

                                                                        AUTO EXPENSE                    -2.50               2.50
TOTAL                                                                                                   -2.50               2.50


Check                    08/03/2020     AGRICOLA EATERY                 WELLS FARGO -1322                                -182.60

                                                                        TRAVEL AND ENTE...           -182.60              182.60
TOTAL                                                                                                -182.60              102.60


Check                    08/03/2020     GODDESS DETOX                   WELLS FARGO -1322                                 -57.76

                                                                        HOUSEHOLD EXPE...             -57.76               57.76
TOTAL                                                                                                 ■57.76               57.76


Check                    08/03/2020     PSE&G                           WELLS FARGO-1322                                 -378.70

                                                                        UTILITIES                    -378.70              378.70
TOTAL                                                                                                -378.70              378.70


Check                    08/03/2020     QUICKEN LOANS                   WELLS FARGO-1322                               -3,361.86

                                                                        MORTGAGE PAYME ..          •3,361.86            3,361.86
TOTAL                                                                                              -3,361.86            3,361.86


Check                    08/04/2020     DESTINEY                        CJFCU                                            -200.00

                                                                        Dependents Expenses          -200.00             200.00

TOTAL                                                                                                -200.00             200.00




                                                                                                                         Page 2
            Case 20-14587-MBK         Doc 38      Filed 09/22/20 Entered 09/22/20 10:44:35                Desc Main
                                                Document      Page 17 of 42
6:05 PM                                 DIAS-ALVEREZ, ROBERT & YANIRYS
09/13/20                                                Check Detail
                                                         August 2020

          Type     Num        Date               Name         Item             Account      Paid Amount       Original Amount

Check                    08/04/2020     HARRAHS AC HOTEL               WELLS FARGO-1322                                  -54.00

                                                                       TRAVEL AND ENTE...            -54 00               54.00
TOTAL                                                                                                -54.00               54.00

Check                    08/04/2020     CONFECTIONATELY...             WELLS FARGO -1322                                 -27.50

                                                                       TRAVEL AND ENTE               -27.50               27.50
TOTAL                                                                                                -27.50               27.50


Check                    08/04/2020     COSTCO                         WELLS FARGO-1322                                 -127.95

                                                                       HOUSEHOLDEXPE.               -127.95              127.95
TOTAL                                                                                               -127.95              127.95

Check                    08/05/2020     FANDUEL.COM                    CJFCU -                                            -5.00

                                                                       TRAVEL AND ENTE...             -5.00                5.00
TOTAL                                                                                                 -5.00                5.00


Check                    08/05/2020     ZELLE                          WELLS FARGO-1322                                 -100.00

                                                                       HOUSEHOLD EXPE...           -100.00              100.00
TOTAL                                                                                              -100.00              100.00


Chock                    08/06/2020     VENMO                          CJFCU                                             -20.00

                                                                       HOUSEHOLD EXPE...            -20.00               20.00
TOTAL                                                                                               -20.00               20.00


Check                    08/06/2020    WALMART                         WELLS FARGO-1322                                 -28.00

                                                                       HOUSEHOLD EXPE...            -28.00               28 00
TOTAL                                                                                               -28.00               28.00


Check                    08/07/2020    FANDUEL.COM                     CJFCI                                             -5.00

                                                                       TRAVEL AND ENTE...            -5.00                5.00
TOTAL                                                                                                -5 00                5.00


Check                    08/07/2020    AMAZON                          WELLS FARGO-1322                                 -35.60

                                                                       HOUSEHOLD EXPE               -35.60               35.60
TOTAL                                                                                               -35.60               35.60


Check                    08/07/2020    JAMPOL KINNEY CP...             WELLS FARGO-1322                                -350.00

                                                                       PROFESSIONAL FEES           -350.00             35000
TOTAL                                                                                              -350.00             350.00


Check                    08/07/2020    SHRUBHUB.COM                    WELLS FARGO-1322                                 -89.75

                                                                       HOUSEHOLD EXPE...            -89.75              89.75

TOTAL                                                                                              -89.75               89.75




                                                                                                                       Page 3
           Case 20-14587-MBK          Doc 38     Filed 09/22/20 Entered 09/22/20 10:44:35                      Desc Main
                                               Document      Page 18 of 42
6:05 PM                                 DIAS-ALVEREZ, ROBERT & YANIRYS
09/13/20                                                Check Detail
                                                              August 2020

        Type      Num        Date               Name               Item             Account      Paid Amount       Original Amount

Chock                    08/07/2020     TRANSFER                            WELLS FARGO -1322                                -200.00

                                                                            TRANS TO/FROM C..            -200.00              200.00
TOTAL                                                                                                    -200 00             200.00


Check                   08/07/2020      ELFI.COM                            WELLS FARGO-1322                               -1,527.00

                                                                            STUDENT LOAN PA...         -1,527.00            1,527 00
TOTAL                                                                                                  -1,527.00            1,527 00


Check                   08/07/2020      SOFI.COM                            WELLS FARGO-1322                               -3,500.00

                                                                            STUDENT LOAN PA...         -3,500.00            3,500.00
TOTAL                                                                                                  -3,500.00            3,500.00


Check                   08/10/2020      FANDUEL.COM                         CJFCU                                              -5.00

                                                                            TRAVEL AND ENTE..              -5.00                5.00
TOTAL                                                                                                      -5.00                5 00


Check                   08/10/2020      FANDUEL.COM                         CJFCU -                                            -5.00

                                                                            TRAVEL AND ENTE..              -5.00               5.00
TOTAL                                                                                                      •5.00               5.00


Check                   08/10/2020     VERIZON                              WELLS FARGO-1322                                -265.86

                                                                            UTILITIES                   -265.86              265.86
TOTAL                                                                                                   -265.86              265.86


Check                   08/10/2020     WEGMANS                              WELLS FARGO-1322                                -260.16

                                                                            HOUSEHOLD EXPE..            -260.16              260.16
TOTAL                                                                                                   -260.16              260.16


Check                   08/10/2020     WOODBRIDGEWINE                       WELLS FARGO-1322                                 -69.26

                                                                            HOUSEHOLD EXPE..             -69.26               69.26
TOTAL                                                                                                    -69.26               69.26


Check                   08/10/2020     MIZUKI ASAIN BIST...                 WELLS FARGO -1322                                -39.45

                                                                            TRAVEL AND ENTE...           -39.45               39.45

TOTAL                                                                                                    -39.45               3945


Check                   08/10/2020     COSTCO                               WELLS FARGO -1322                               -461.55

                                                                            HOUSEHOLD EXPE.,.           -461.55             461.55
TOTAL                                                                                                   -461 55             461.55


Check                   08/10/2020     ACCURATE DIAGNO...                   WELLS FARGO-1322                                 -25.77

                                                                            MEDICAL EXPENSES             -25.77              25.77

TOTAL                                                                                                    -25.77              25.77




                                                                                                                            Page 4
           Case 20-14587-MBK         Doc 38     Filed 09/22/20 Entered 09/22/20 10:44:35                 Desc Main
                                              Document      Page 19 of 42
6:05 PM                                DIAS-ALVEREZ, ROBERT & YANIRYS
09/13/20                                        Check Detail
                                                        August 2020

        Typo      Num        Date               Name         Item             Account      Paid Amount           Original Amount


Chock                   08/10/2020     BATTELLO                       WELLS FARGO • 1322                                   -371.93

                                                                      TRAVEL AND ENTE .            -371.93                  371 93
TOTAL                                                                                              -371.93                  371 93


Check                   08/10/2020     COSTCO                         WELLS FARGO -1322                                    -161.66

                                                                      HOUSEHOLD EXPE..             •161.66                  161 66
TOTAL                                                                                              -161.66                  161.66


Chock                   08/10/2020     TOYOTA                         WELLS FARGO -1322                                    -289.05

                                                                      OTHER SECUREDN               -289.05                 289,05
TOTAL                                                                                              -289.05                 289.05


Check                   08/10/2020     DEPARTMENT OF E...             WELLS FARGO -1322                                    -417.59

                                                                      STUDENT LOAN PA .            -417.59                 417.59
TOTAL                                                                                              -417.59                 417 59


Check                   08/11/2020     VERIZON                        WELLS FARGO-1322                                    -163.01

                                                                      UTILITIES                    •163.01   ✓             163.01
TOTAL                                                                                              -163.01                 163.01


Check                   08/11/2020     SOFI.COM                       WELLS FARGO-1322                                   -3,500.00

                                                                      STUDENT LOAN PA..          -3,500.00               3,500.00
TOTAL                                                                                            -3,500.00               3,500.00


Check                   08/12/2020     FANDUEL.COM                    CJFCU                                                -25.00

                                                                      TRAVEL AND ENTE...            -25 00                  25.00
TOTAL                                                                                               -25.00                  25.00


Chock                   08/12/2020    VENMO                           CJFCU -                                              -87.18

                                                                      HOUSEHOLD EXPE...            -87.18                   87.18

TOTAL                                                                                              -87.18                   87.18


Check                   08/12/2020    AMAZON                          WELLS FARGO-1322                                     -13.22

                                                                      HOUSEHOLD EXPE..             -13.22                   13.22

TOTAL                                                                                              -13.22                   13 22


Check                   08/13/2020    AMAZON                          WELLS FARGO-1322                                     -69.98

                                                                      HOUSEHOLDEXPE .              -69.98                   69.98

TOTAL                                                                                              -69.98                   69.98


Check                   08/13/2020    ZELLE                           WELLS FARGO-1322                                     -60.00

                                                                      HOUSEHOLD EXPE..             -60.00                  60.00

TOTAL                                                                                              -60.00                  60.00




                                                                                                                          Pages
            Case 20-14587-MBK          Doc 38     Filed 09/22/20 Entered 09/22/20 10:44:35                        Desc Main
                                                Document      Page 20 of 42
6:05 PM                                  DIAS-ALVEREZ, ROBERT & YANIRYS
09/13/20                                                   Check Detail
                                         __________             August 2020

          Type     Num        Date                  Name              Item          Account         Paid Amount       Original Amount

Check                     06/13/2020     NEWYORKLIFE-AARP                     WELLS FARGO -1322                                  -35.08

                                                                               INSURANCE                     -35,88               35 88
TOTAL                                                                                                        -35,88               35,86


Chock                    08/14/2020      OAK CREST DAY CA...                  WELLS FARGO -1322                                 -500,00

                                                                              Dependents Expenses           -500,00              500.00
TOTAL                                                                                                       -500.00              500.00

Check                    08/14/2020      RITE AID                             WELLS FARGO-1322                                   -48.34

                                                                              HOUSEHOLD EXPE. .              ■48.34               48.34
TOTAL                                                                                                        -48,34               48,34


Chock                    08/17/2020      AMAZON                               WELLS FARGO-1322                                  -159.71

                                                                              HOUSEHOLD EXPE..             -159.71              159.71
TOTAL                                                                                                        59.71              159.71


Check                    08/17/2020      MIZUKI ASAIN BIST...                 WELLS FARGO-1322                                   -59.18

                                                                              TRAVEL AND ENTE..              -59.18              59.18
TOTAL                                                                                                       -59.18               59.18


Chock                    08/17/2020     BEYOND HEALTH                         WELLS FARGO -1322                                -361.75

                                                                              HOUSEHOLD EXPE...            -361.75              381.75
TOTAL                                                                                                      -361.75              361.75


Check                    08/17/2020     TARGET                                WELLS FARGO-1322                                 -143.56

                                                                              HOUSEHOLD EXPE...            -143.56              143.56
TOTAL                                                                                                      -143.56              143.56


Check                    08/17/2020     NEW YORK AND CO...                    WELLS FARGO-1322                                 -209.91

                                                                              HOUSEHOLD EXPE. .            -209.91              209.91
TOTAL                                                                                                      -209 91              209,91


Chock                    08/17/2020     FOREVER 21                            WELLS FARGO-1322                                  -63.93

                                                                              HOUSEHOLD EXPE.                63.93               63.93
TOTAL                                                                                                       -63.93               63.93


Check                    08/17/2020     EXPRESS                               WELLS FARGO-1322                                  -19.98

                                                                              HOUSEHOLD EXPE...             -19.98               19.98
TOTAL                                                                                                       -19.98               19.98


Check                    08/17/2020     EXXON                                 WELLS FARGO-1322                                  -29.10

                                                                              AUTO EXPENSE                  •29.10              29.10

TOTAL                                                                                                       -29.10              29.10




                                                                                                                               Page 6
           Case 20-14587-MBK         Doc 38     Filed 09/22/20 Entered 09/22/20 10:44:35                    Desc Main
                                              Document      Page 21 of 42
6:05 PM                                DIAS-ALVEREZ, ROBERT & YANIRYS
09/13/20                                              Check Detail
                                                           August 2020

        Type      Num        Date             Name              Item            Account       Paid Amount       Original Amount


Check                   08/17/2020     EAST SIDE CLEANE...               WELLS FARGO -1322                                 •76.75

                                                                         HOUSEHOLD EXPE..              -76.75               76.75
TOTAL                                                                                                  -76.75               76.75


Check                   08/17/2020     ADVANCED DENTIS...                WELLS FARGO-1322                                 -110.00

                                                                         MEDICAL EXPENSES             -110.00              110.00
TOTAL                                                                                                 -110.00              110.00


Check                   08/17/2020     STOP & SHOP                       WELLS FARGO -1322                                 -83.81

                                                                         HOUSEHOLD EXPE                -83.81              83.81
TOTAL                                                                                                  -83.81              83.81


Check                   08/17/2020     THE HOME DEPOT                    WELLS FARGO-1322                                  -25.11

                                                                         HOUSEHOLD EXPE ..             •25.11              25.11
TOTAL                                                                                                  -25.11              25.11


Check                   08/17/2020     VBN ENTERPRISES                   WELLS FARGO-1322                                -251.13

                                                                         HOUSEHOLD EXPE...           -251.13              251 13
TOTAL                                                                                                -251.13              251.13


Check                   08/17/2020     SABOR Y ARTE                      WELLS FARGO-1322                                 -85.88

                                                                         TRAVEL ANDENTE...            -85.88               85.88
TOTAL                                                                                                 -85.88               85 88


Check                   08/17/2020    GUARDIAN/BERKSH...                 WELLS FARGO-1322                                -518.95

                                                                         INSURANCE                   -518 95              518.95
TOTAL                                                                                                -518.95              518.95


Check                   08/17/2020    UPROMISE                           WELLS FARGO-1322                                -150.00

                                                                         TRANS TO/FROM C. .          -150.00              150.00
TOTAL                                                                                                -150 00              150.00


Check                   08/17/2020    UPROMISE                           WELLS FARGO-1322                                -150.00

                                                                         TRANS. TO/FROM C..          -150.00              150.00

TOTAL                                                                                                -150.00              150.00


Check                   08/19/2020    FIVE BELOW                         WELLS FARGO-1322                                •107.12

                                                                         HOUSEHOLD EXPE..            -107.12              107,12

TOTAL                                                                                                -107 12             107.12


Check                   08/19/2020    JACKSON NATIONA...                 WELLS FARGO -1322                                -60,03

                                                                         INSURANCE                    -60.03              60.03

TOTAL                                                                                                 •60.03              60.03




                                                                                                                         Page 7
             Case 20-14587-MBK         Doc 38      Filed 09/22/20 Entered 09/22/20 10:44:35                     Desc Main
                                                 Document      Page 22 of 42
 6:05 PM                                 DIAS-ALVEREZ, ROBERT & YANIRYS
09/13/20                                          Check Detail
                                                              August 2020

           Type     Num        Date               Name             Item            Account        Paid Amount       Original Amount

Check                     08/20/2020     AMAZON                              WELLS FARGO-1322                                  -17.04

                                                                             HOUSEHOLD EXPE...             -17.04               17.04
TOTAL                                                                                                      -17.04               17.04


Check                     08/20/2020     TRADER JOES                        WELLS FARGO-1322                                   -26.87

                                                                            HOUSEHOLD EXPE...              -26 87               26.87
TOTAL                                                                                                      -26.87               26.87


Check                     08/20/2020     SUN BASKET                         WELLS FARGO -1322                                  -76.88

                                                                            HOUSEHOLD EXPE...              -76.88               76.88
TOTAL                                                                                                      -76.88              76.88


Check                     08/20/2020     ZELLE                              WELLS FARGO -1322                                  -40.00

                                                                            HOUSEHOLD EXPE..              -40.00               40.00
TOTAL                                                                                                     -40.00               40.00


Check                     08/20/2020     COSTCO                             WELLS FARGO-1322                                  -226.10

                                                                            HOUSEHOLD EXPE.              -226.10              226.10
TOTAL                                                                                                    -226.10              226.10


Check                     08/21/2020     AMAZON                             WELLS FARGO-1322                                   -19.79

                                                                            HOUSEHOLD EXPE .              •19.79               19.79
TOTAL                                                                                                      19.79               19.79

Check                     08/21/2020    AMAZON                              WELLS FARGO-1322                                  -15.94

                                                                            HOUSEHOLD EXPE..              -15.94               15 94
TOTAL                                                                                                     -15.94               15.94


Check                     08/21/2020    TRANSFER                            WELLS FARGO-1322                                 -200.00

                                                                            TRANS. TO/FROM C...          -200.00              200.00
TOTAL                                                                                                    -200.00              200 00


Check                     08/21/2020    WALMART                             WELLS FARGO -1322                                -109.22

                                                                            HOUSEHOLD EXPE..             -109.22              109.22
TOTAL                                                                                                    -109 22              109.22


Check                     08/24/2020    AMAZON                              WELLS FARGO-1322                                  -33.00

                                                                            HOUSEHOLD EXPE..              -33.00               33.00

TOTAL                                                                                                     -33.00               33,00


Check                     08/24/2020    LA PLACITA RESTA...                 WELLS FARGO -1322                                 •18.05

                                                                            TRAVEL AND ENTE. .           -1805                 18.05

TOTAL                                                                                                    -18 05                18.05




                                                                                                                             Page 8
            Case 20-14587-MBK         Doc 38      Filed 09/22/20 Entered 09/22/20 10:44:35                 Desc Main
                                                Document      Page 23 of 42
6:05 PM                                 DIAS-ALVEREZ, ROBERT & YANIRYS
09/13/20                                         Check Detail
                                                          August 2020

          Type     Num        Date              Name           Item           Account        Paid Amount       Original Amount

Check                    08/24/2020     PRINCETON PARKING               WELLS FARGO-1322                                   -4.50

                                                                        AUTO EXPENSE                   -4.50                4.50
TOTAL                                                                                                  -4.50                4 50


Check                    08/24/2020     JMG_1                           WELLS FARGO-1322                                 -202.23

                                                                        HOUSEHOLD EXPE .             -202.23             202.23
TOTAL                                                                                                -202.23             202.23


Check                    08/24/2020     FRUITY YOGURT                   WELLS FARGO - 1322                                 -9.19

                                                                        TRAVEL AND ENTE .              -9.19                9.19
TOTAL                                                                                                  -9,19                9 19


Check                    08/24/2020     ADVENTURE AQUA-                 WELLS FARGO -1322                                -119.07

                                                                        TRAVEL AND ENTE...          -119.07              119 07
TOTAL                                                                                               -119 07              119 07


Check                    08/24/2020     THE HOME DEPOT                  WELLS FARGO-1322                                  -47.77

                                                                        HOUSEHOLD EXPE.               -47 77              47.77
TOTAL                                                                                                 -47 77              47 77


Check                    08/24/2020     LYFT                            WELLS FARGO-1322                                  -18.83

                                                                        TRAVEL AND ENTE. .           -18.83               18.83
TOTAL                                                                                                -18.83               18.83


Check                    08/24/2020    AMAZON                           WELLS FARGO-1322                                 -24.52

                                                                        HOUSEHOLD EXPE...            -24.52               24 52
TOTAL                                                                                                -24.52               24.52


Check                    08/24/2020    ZELLE                            WELLS FARGO-1322                                ■600.00

                                                                        HOUSEHOLD EXPE.             -500.00              500.00

TOTAL                                                                                               -500.00              500.00


Chock                    08/24/2020    DUNKIN                           WELLS FARGO-1322                                 -14.24

                                                                        TRAVEL AND ENTE...           -14.24               14.24
TOTAL                                                                                                -14.24               14.24


Check                    08/24/2020    LAUREL LIQUORS                   WELLS FARGO -1322                                -36.97

                                                                        HOUSEHOLD EXPE...            -36.97               36.97

TOTAL                                                                                                -36.97               36.97

Check                    08/24/2020    COSTCO                           WELLS FARGO -1322                               -434.86

                                                                        HOUSEHOLD EXPE.             -434.86             434.86

TOTAL                                                                                               -434 86             434.86




                                                                                                                        Page 9
             Case 20-14587-MBK          Doc 38      Filed 09/22/20 Entered 09/22/20 10:44:35                  Desc Main
                                                  Document      Page 24 of 42
 6:05 PM                                  DIAS-ALVEREZ, ROBERT & YANIRYS
09/13/20                                                  Check Detail
                                          ________          August 2020

           Type     Num        Date                Name          Item            Account        Paid Amount       Original Amount

Check                      08/24/2020     BRIGHTHOUSE FIN                 WELLS FARGO-1322                                   -70.11

                                                                           INSURANCE                     -70.11               70.11
TOTAL                                                                                                    -70.11               70.11


Chock                     08/25/2020      AMAZON                          WELLS FARGO-1322                                   -30.12

                                                                          HOUSEHOLD EXPE...              -30.12              30.12
TOTAL                                                                                                    -30.12              30.12


Check                     08/25/2020      APPLE                           WELLS FARGO -1322                                   -2.99

                                                                          HOUSEHOLD EXPE...               -2.99                2.99
TOTAL                                                                                                     -2.99                2.99


Check                     08/25/2020      AMAZON                          WELLS FARGO -1322                                  -81.38

                                                                          HOUSEHOLD EXPE. .              -81.38              81.38
TOTAL                                                                                                    -81.38              81.38


Chock                     08/25/2020      VIVINT INC                      WELLS FARGO-1322                                 -168.84

                                                                          HOUSEHOLD EXPE...            -168.84              168 84
TOTAL                                                                                                  -168.84              168.84


Chock                     08/25/2020     DESTINEY                         WELLS FARGO-1322                                 -150.00

                                                                          Dependents Expenses          -150.00              150.00
TOTAL                                                                                                  -150.00              150.00


Check                     08/26/2020     OAK CREST DAY CA...              WELLS FARGO -1322                                -500.00

                                                                          Dependents Expenses          -500.00              500.00
TOTAL                                                                                                  -500.00              500.00


Check                     08/26/2020     OAK CREST DAY CA...              WELLS FARGO-1322                                 -500.00

                                                                          Dependents Expenses          -500.00              500.00
TOTAL                                                                                                  -500.00              500 00


Check                     08/26/2020     WEGMANS                          WELLS FARGO-1322                                 -121.52

                                                                          HOUSEHOLD EXPE ..            -121.52              121.52
TOTAL                                                                                                  -121.52              121.52


Check                     08/26/2020     WOODBRIDGEWINE                   WELLS FARGO-1322                                  -73.52

                                                                          HOUSEHOLD EXPE                -73.52              73.52
TOTAL                                                                                                   -73.52              73.52


Chock                     08/26/2020     NJ MOTOR VEHICLE                 WELLS FARGO -1322                                 -47.93

                                                                          HOUSEHOLD EXPE...             -47.93              47.93
TOTAL                                                                                                   -47.93              47.93




                                                                                                                          Pago 10
             Case 20-14587-MBK          Doc 38     Filed 09/22/20 Entered 09/22/20 10:44:35                     Desc Main
                                                 Document      Page 25 of 42
 6:05 PM                                  DIAS-ALVEREZ, ROBERT & YANIRYS
 09/13/20                                          Check Detail
                                                             August 2020

           Type     Num        Date              Name             Item            Account         Paid Amount       Original Amount

Chech                      08/26/2020     STOP & SHOP                       WELLS FARGO-1322                                   -47.48

                                                                            HOUSEHOLD EXPE...              -47.48               47.48
TOTAL                                                                                                      -47.48               47.48


Check                     08/26/2020      DESTINEY                         WELLS FARGO -1322                                  -150.00

                                                                            Dependents Expenses           -150.00              150.00
TOTAL                                                                                                     -150.00              150.00


Check                     08/27/2020      AMAZON                           WELLS FARGO-1322                                     -7.00

                                                                            HOUSEHOLD EXPE .                -7.00                7.00
TOTAL                                                                                                       -7.00                7.00


Check                     08/27/2020      BUCK HILL BREWERY                WELLS FARGO -1322                                  -138.35

                                                                           TRAVEL AND ENTE...             •136.35             138.35
TOTAL                                                                                                    -138 35              138.35


Check                     08/27/2020      TERMINIX                         WELLS FARGO-1322                                    -62.91

                                                                           HOUSEHOLD EXPE                  -62.91              62.91
TOTAL                                                                                                      •62.91              62,91


Check                     08/27/2020     WALGREENS                         WELLS FARGO-1322                                   -76.07

                                                                           MEDICAL EXPENSES               -76.07               76.07
TOTAL                                                                                                     -76.07               76.07


Check                     08/28/2020     STEAMERS BAR                      WELLS FARGO-1322                                  -147.20

                                                                           TRAVEL AND ENTE...            -147.20              147.20
TOTAL                                                                                                    -147.20              147.20


Chock                     08/28/2020     APPLE                             WELLS FARGO-1322                                    ■2.99

                                                                           HOUSEHOLD EXPE...               -2.99                2.99
TOTAL                                                                                                      -2.99                2.99


Check                     08/28/2020     ASHLEY LYNN WINE...               WELLS FARGO-1322                                   -48.00

                                                                           TRAVEL AND ENTE...             -48.00               48.00
TOTAL                                                                                                     -48.00               48.00


Check                     08/28/2020     STONES HOMEMAD...                 WELLS FARGO-1322                                   -17.91

                                                                           TRAVEL AND ENTE..              -17.91               17.91
TOTAL                                                                                                     -17.91              17.91


Check                     08/28/2020     GARAFOLOS IMPOR...                WELLS FARGO -1322                                  •43.05

                                                                           TRAVEL AND ENTE...             -43.05              43.05
TOTAL                                                                                                     -43.05              43.05




                                                                                                                            Pago 11
            Case 20-14587-MBK          Doc 38     Filed 09/22/20 Entered 09/22/20 10:44:35                  Desc Main
                                                Document      Page 26 of 42
6:05 PM                                  DIAS-ALVEREZ, ROBERT & YANIRYS
09/13/20                                                Check Detail
                                                            August 2020

          Type     Num        Date               Name            Item           Account       Paid Amount       Original Amount

Check                     08/31/2020     LA 7 SYRACUSE NY                 WELLS FARGO-1322                                 -25.25

                                                                          AUTO EXPENSE                 -25.25               25.25
TOTAL                                                                                                  -25.25               25 25


Check                    08/31/2020      CITY OF SYRACUSE                 WELLS FARGO-1322                                  -2.79

                                                                          AUTO EXPENSE                  -2.79                2.79
TOTAL                                                                                                   -2.79                2,79


Check                    08/31/2020      GREEN PLANET GR...               WELLS FARGO -1322                                -14.78

                                                                          HOUSEHOLD EXPE..             -14.78               14.78
TOTAL                                                                                                  -14.78               14.78


Chock                    08/31/2020      GREEN PLANET GR...               WELLS FARGO-1322                                  -9.68

                                                                          HOUSEHOLD EXPE...             •968                 9.68
TOTAL                                                                                                   -9 68                9.68


Check                    08/31/2020     AMAZON                            WELLS FARGO-1322                                 -13.34

                                                                          HOUSEHOLD EXPE..            -13.34               13.34
TOTAL                                                                                                 •13.34               13.34


Chock                    08/31/2020     AMAZON                            WELLS FARGO-1322                                 -17.99

                                                                          HOUSEHOLD EXPE..            -17.99               17.99
TOTAL                                                                                                 -17.99               17.99


Check                    08/31/2020     AMAZON                            WELLS FARGO -1322                               -13.58

                                                                          HOUSEHOLD EXPE..            -13.58               13.58
TOTAL                                                                                                 -13.58               13.58


Check                    08/31/2020     AMAZON                            WELLS FARGO-1322                                -52.22

                                                                          HOUSEHOLD EXPE ..           -52.22               52.22
TOTAL                                                                                                 -62.22               52 22


Check                    08/31/2020     WALMART                           WELLS FARGO -1322                               -93.57

                                                                          HOUSEHOLD EXPE. .           -93.57               93.57
TOTAL                                                                                                 -93.57               93.57


Check                    08/31/2020     WALGREENS                         WELLS FARGO-1322                                •49.05

                                                                          MEDICAL EXPENSES            -49.05              49 05
TOTAL                                                                                                 -49.05              49.05


Check                    08/31/2020     APPLE                             WELLS FARGO -1322                               -14.99

                                                                          HOUSEHOLD EXPE...           -14.99               14.99
TOTAL                                                                                                 -14.99               14.99




                                                                                                                        Page 12
            Case 20-14587-MBK           Doc 38     Filed 09/22/20 Entered 09/22/20 10:44:35                    Desc Main
                                                 Document      Page 27 of 42
 6:05 PM                                  DIAS-ALVEREZ, ROBERT & YANIRYS
 09/13/20                                                   Check Detail
                                                             August 2020

           Typo     Num        Date                  Name         Item            Account        Paid Amount       Original Amount

Check                      08/31/2020     DUNKIN                            WELLS FARGO -1322                                  -6.29

                                                                            TRAVEL AND ENTE...             -6.29                6.29
TOTAL                                                                                                      -6.29                6.29

Chock                     08/31/2020      STONES HOMEMAD...                 WELLS FARGO -1322                                  -7.20

                                                                            TRAVEL AND ENTE .              -7.20                7.20
TOTAL                                                                                                      -7.20                7 20

Chock                     08/31/2020      THRIFTY SHOPPER                  WELLS FARGO-1322                                  -118.93

                                                                            HOUSEHOLD EXPE ..            -118.93             116.93
TOTAL                                                                                                    -118.93             118.93


Check                     08/31/2020      FAIR HAVEN SP                    WELLS FARGO -1322                                   -8.00

                                                                           AUTO EXPENSE                    •800                 8 00
TOTAL                                                                                                      -8.00                8 00


Chock                     08/31/2020      DESTINEY                         WELLS FARGO-1322                                    -6,00

                                                                           Dependents Expenses             -6.00               6.00
TOTAL                                                                                                      -6.00               6.00


Check                     08/31/2020      STOP & SHOP                      WELLS FARGO-1322                                  -25.00

                                                                           HOUSEHOLD EXPE. .             -25.00               25.00
TOTAL                                                                                                    -25.00               25.00


Check                     08/31/2020     THE HOME DEPOT                    WELLS FARGO -1322                                -138.52

                                                                           HOUSEHOLD EXPE..             -138.52              138.52
TOTAL                                                                                                   -138.52              138.52


Check                     08/31/2020     QUICKEN LOANS                     WELLS FARGO-1322                               -3,361.86

                                                                           MORTGAGE PAYME...          -3,361.86            3,361.86
TOTAL                                                                                                 -3,361.86            3,361.86


Check             111     08/04/2020     US TRUSTEE                        WELLS FARGO -1322                                -975.00

                                                                           U.S. TRUSTEE FEES            -975.00             975.00
TOTAL                                                                                                   -975.00             975,00


Check             113     08/19/2020     Architect                         WELLS FARGO-1322                                 -750.00

                                                                           REPAIRS AND MAIN             -750.00             750.00
TOTAL                                                                                                   -750.00             750.00


Check             114     08/24/2020     CHURCH                            WELLS FARGO-1322                                 -100.00

                                                                           CHARITABLE CONT...          -100.00              100.00

TOTAL                                                                                                  -100.00              100.00




                                                                                                                           Page 13
            Case 20-14587-MBK         Doc 38     Filed 09/22/20 Entered 09/22/20 10:44:35               Desc Main
                                               Document      Page 28 of 42
6:05 PM                                 DIAS-ALVEREZ, ROBERT & YANIRYS
09/13/20                                              Check Detail
                                                       August 2020

          Type     Num       Date              Name         Item           Account        Paid Amount       Original Amount


Check             115    08/24/2020     CHURCH                       WELLS FARGO -1322                                -100.00

                                                                     CHARITABLE CONT...           -100.00              100.00
TOTAL                                                                                             -100.00              100.00




                                                                                                                    Page 14
       Case 20-14587-MBK                     Doc 38       Filed 09/22/20 Entered 09/22/20 10:44:35                                 Desc Main
                                                        Document      Page 29 of 42
Wells Fargo Everyday Checking
August 31, 2020       ■    Page 1 of 9




                                                                                                Questions?
ROBERT ALVAREZ                                                                                  Available by phone 24 hours a day, 7 days a week:
                                                                                                Telecommunications Relay Services calls accepted
YANIRYS DIAZ-ALVAREZ
DEBTOR IN POSSESSION                                                                             1-800-TO-WELLS              (1-800-869-3557)

CH11 CASE #20-14587 (NJ)                                                                         TTY: 1-800-877-4833
11 BERYL CT                                                                                      En español: 1-877-727-2932
KENDALL PARK NJ 08824-1201

                                                                                                Online: wellsfargo.com

                                                                                                Write: Wells Fargo Bank, N.A. (347)
                                                                                                        P.O. Box 6995
                                                                                                        Portland, OR 97228-6995




 You and Wells Fargo                                                                            Account options
 Thank you for being a loyal Wells Fargo customer. We value your trust in our                   A check mark in the box indicates you have these
 company and look forward to continuing to serve you with your financial needs.                 convenient services with your account(s). Go to
                                                                                                wellsfargo.com or call the number above if you have
                                                                                                questions or if you would like to add new services.

                                                                                                Online Banking           ✓    Direct Deposit          ✓
                                                                                                Online Bill Pay          ✓    Auto Transfer/Payment   ✓
                                                                                                Online Statements        ✓    Overdraft Protection    ✓
                                                                                                Mobile Banking           ✓    Debit Card
                                                                                                My Spending Report       ✓    Overdraft Service       ✓




       IMPORTANT ACCOUNT INFORMATION

Please review an important message about changes we are making to your Everyday Checking account below your transaction detail.



Statement period activity summary                                                               Account number:

        Beginning balance on 8/1                                             $8,174.58          ROBERT ALVAREZ
                                                                                                YANIRYS DIAZ-ALVAREZ
        Deposits/Additions                                                   29,305.15
                                                                                                DEBTOR IN POSSESSION
        Withdrawals/Subtractions                                           - 32,485.80
                                                                                                CH11 CASE #20-14587 (NJ)
        Ending balance on 8/31                                              $4,993.93           New Jersey account terms and conditions apply
                                                                                                For Direct Deposit use
                                                                                                Routing Number (RTN): 0            5




     (347)
     Sheet Seq = 0186769
       Case 20-14587-MBK                      Doc 38         Filed 09/22/20 Entered 09/22/20 10:44:35                Desc Main
                                                           Document      Page 30 of 42
August 31, 2020     ■   Page 2 of 9




Overdraft Protection
        Your account is linked to the following for Overdraft Protection:
        ■      Savings -




Transaction history

                         Check                                                                    Deposits/   Withdrawals/   Ending daily
      Date              Number Description                                                        Additions   Subtractions       balance
      8/3                      Purchase authorized on 07/31 Dunkin #306849 Franklin Park NJ                           5.37
                               S580213467519177 Card 5394
      8/3                      Purchase authorized on 07/31 Costco Gas #1174 North Brunswi                          23.29
                               NJ S380213512841762 Card 2503
      8/3                      Purchase authorized on 07/31 Lyft *Ride Fri 8 Lyft.Com CA                            12.41
                               S580213525055144 Card 2503
      8/3                      Purchase authorized on 07/31 Amazon.Com*Mf5Tw5E                                     200.00
                               Amzn.Com/Bill WA S580213569975096 Card 2503
      8/3                      Purchase authorized on 07/31 Dch Brunswick Toyo North                               104.02
                               Brunswi NJ S300213668387452 Card 2503
      8/3                      Purchase authorized on 07/31 Gordon Ramsay Stea Atlantic City                       200.34
                               NJ S580213828594408 Card 5394
      8/3                      Recurring Payment authorized on 07/31 Svm*Terminix Intl                              62.91
                               800-8376464 TN S580214033858481 Card 5394
      8/3                      Recurring Payment authorized on 07/31 Octopus Music Scho                            150.00
                               732-4918993 NJ S460214159914416 Card 5394
      8/3                      Purchase authorized on 08/01 Coastal Craft Atlantic City NJ                          43.98
                               S380214542141378 Card 5394
      8/3                      Purchase authorized on 08/01 Lyft *Ride Fri 1 Lyft.Com CA                              7.22
                               S460214544751408 Card 2503
      8/3                      Purchase authorized on 08/01 Starbucks Atlantic City NJ                              11.36
                               S460214570335458 Card 2503
      8/3                      Purchase authorized on 08/01 Starbucks Atlantic City NJ                                3.73
                               S580214571321459 Card 2503
      8/3                      Purchase authorized on 08/01 Ac Burger CO Atlantic City NJ                           32.86
                               S580214709016049 Card 5394
      8/3                      Purchase authorized on 08/01 Griggs Lot Princeton NJ                                   2.50
                               S580214863554106 Card 5394
      8/3                      Purchase authorized on 08/01 Agricola Eatery Princeton NJ                           182.60
                               S380215063969327 Card 5394
      8/3                      Purchase authorized on 08/02 Goddessdetox 954-574-2940 GA                            57.76
                               S580215680349995 Card 2503
      8/3                      Public Service Pseg 007071073708 Robert Alvarez                                      378.70
      8/3                      Quicken Loans Mtg Pymts 073120 3348492330 Wells Fargo                              3,361.86      3,333.67
      8/4                      Zelle From Destiney Z Alvarez on 08/04 Ref # Jpm411769480            150.00
      8/4                      Purchase authorized on 07/31 Harrahs Ac Hotel L Atlantic City NJ                     54.00
                               S580213764067789 Card 5394
      8/4                      Purchase authorized on 08/02 Confectionately Yo 732-8216863                          27.50
                               NJ S300215691961066 Card 5394
      8/4                      Recurring Payment authorized on 08/03 Costco *Annual Ren                            127.95
                               800-774-2678 WA S580216316740456 Card 5394
      8/4                  111 Check                                                                               975.00       2,299.22
      8/5                      Zelle to Mercado Sister on 08/05 Ref #Rp08Lzzwvx                                    100.00       2,199.22
      8/6                      Capital Health Direct Dep 200806 716077192004Chl                   6,123.20
                               Diaz-Alvarez,Yanirys
      8/6                      Capital Health Direct Dep 200806 716077192005Chl                   8,045.12
                               Diaz-Alvarez,Yanirys
      8/6                      Zeneca 4646 EDI Paymnt Aug 05 2000722059                              10.00
                               9*0090\Ge*000001*000005570\Iea*00001*000005570\
      8/6                      Purchase authorized on 08/03 Walmart.Com Aa 800-966-6546 AR                          28.00      16,349.54
                               S300217036231689 Card 5394
      8/7                      Zelle From Destiney Z Alvarez on 08/07 Ref # Jpm413499742             50.00
      8/7                      Purchase authorized on 08/04 Amzn Mktp US*Mf0Hm                                      35.60
                               Amzn.Com/Bill WA S580217610788608 Card 5394
      Case 20-14587-MBK                       Doc 38      Filed 09/22/20 Entered 09/22/20 10:44:35                  Desc Main
                                                        Document      Page 31 of 42
August 31, 2020      ■    Page 3 of 9




Transaction history (continued)

                           Check                                                                 Deposits/   Withdrawals/   Ending daily
     Date                 Number Description                                                     Additions   Subtractions       balance
     8/7                         Purchase authorized on 08/06 Jampol Kinney Cpas 732-957-1500                      350.00
                                 NJ S460219490362100 Card 5394
     8/7                         Purchase authorized on 08/06 Shrubhub WWW.Shrubhub. CA                            89.75
                                 S300219668774150 Card 2503
     8/7                         Recurring Transfer to Rosario W Savings Ref #Op08M8Xvyd                          200.00
                                 xxxxxxxxx9464
     8/7                         Recurring Transfer to Alvarez R Way2Save Savings Ref                             800.00
                                 #Op08M9R4W6 xxxxxx5390
     8/7                         Bill Pay Elfi Mobile xxxx32472 on 08-07                                         1,527.00
     8/7                         Bill Pay Sofi Mobile xxxxx32472 on 08-07                                        3,500.00      9,897.19
     8/10                        Recurring Payment authorized on 08/07 Vzwrlss*Bill Pay                            265.86
                                 800-9220204 CA S580220481581137 Card 5394
     8/10                        Purchase authorized on 08/07 Wegmans #032 Woodbridge NJ                          260.16
                                 S580220688240078 Card 5394
     8/10                        Purchase authorized on 08/07 Woodbridge Wine,Li Woodbridge                        69.26
                                 NJ S380220693666099 Card 5394
     8/10                        Purchase authorized on 08/07 Mizuki Asian Bistr Pennington NJ                     39.45
                                 S380220755747570 Card 2503
     8/10                        Purchase with Cash Back $ 60.00 authorized on 08/08 Costco                       461.55
                                 Whse #1174 North Brunswi NJ P00380221523137997 Card 5394
     8/10                        Purchase authorized on 08/08 Accurate Diagnosti 908-8220300                       25.77
                                 NJ S380221588442613 Card 5394
     8/10                        Purchase authorized on 08/08 Tst* Battello Jersey City NJ                        371.93
                                 S580221724363100 Card 5394
     8/10                        Purchase authorized on 08/10 Costco Whse #0323 Edison NJ                         161.66
                                 P00580223669338022 Card 5394
     8/10                        Toyota Pay Tfs 200808 029-6766616 029-6766616                                    289.05
     8/10                        Dept Education Student Ln 200807 6O28Iokv361 Robert Alvarez                      417.59       7,534.91
     8/11                        Recurring Payment authorized on 08/10 Verizon*Recurring                          163.01
                                 800-Verizon FL S300223647357775 Card 5394
     8/11                        Bill Pay Sofi Mobile xxxxx32472 on 08-11                                        3,500.00      3,871.90
     8/12                        Purchase authorized on 08/10 Amzn Mktp US*MM65Y                                    13.22      3,858.68
                                 Amzn.Com/Bill WA S300223676126317 Card 2503
     8/13                        Zelle From Leigh Nelsonlane on 08/13 Ref # Pnc036185155 Food       30.00
     8/13                        Purchase authorized on 08/10 Amzn Mktp US*Mf7B5                                   69.98
                                 Amzn.Com/Bill WA S380223573663523 Card 5394
     8/13                        Zelle to Mercado Sister on 08/13 Ref #Rp08N9Zhp3                                  60.00
     8/13                        Newyorklife-AARP Insurance Aug 20 A9184725 Yanirys Diaz                           35.88       3,722.82
                                 Alvarez
     8/14                        Astrazeneca Phar Payroll 200814 20081405132298 Robert           1,755.10
                                 Alvarez
     8/14                        Ameriteam PR Payment 0001-000364840 Diaz Alvarez Yanirys        3,733.89
     8/14                        Purchase authorized on 08/12 Oak Crest Day Camp 732-2972000                      500.00
                                 NJ S300226035463931 Card 2503
     8/14                        Purchase authorized on 08/13 Rite Aid Store - 4 Edison NJ                         48.34       8,663.47
                                 S380226626840296 Card 5394
     8/17                        Purchase Return authorized on 08/15 Target 0002 Dayton NJ          37.31
                                 S610229546018007 Card 2503
     8/17                        Purchase authorized on 08/13 Amzn Mktp US*MM6Hm                                  159.71
                                 Amzn.Com/Bill WA S380226777311336 Card 5394
     8/17                        Purchase authorized on 08/13 Mizuki Asian Bistr Pennington NJ                     59.18
                                 S460226837697642 Card 2503
     8/17                        Purchase authorized on 08/13 Beyond Health 800-2503063 FL                        361.75
                                 S300227087004574 Card 2503
     8/17                        Purchase authorized on 08/14 Target 0002 Dayton NJ                               143.56
                                 S460227468836669 Card 2503
     8/17                        Purchase authorized on 08/14 New York and Compa East                             209.91
                                 Brunswic NJ S380227569119653 Card 2503
     8/17                        Purchase authorized on 08/14 0330 Forever 21 East Brunswic NJ                     63.93
                                 S580227582477916 Card 2503
     8/17                        Purchase authorized on 08/14 Express #1869 East Brunswic NJ                       19.98
                                 S580227589428910 Card 2503




    Sheet Seq = 0186770
      Case 20-14587-MBK                   Doc 38       Filed 09/22/20 Entered 09/22/20 10:44:35                 Desc Main
                                                     Document      Page 32 of 42
August 31, 2020   ■   Page 4 of 9




Transaction history (continued)

                       Check                                                                 Deposits/   Withdrawals/   Ending daily
     Date             Number Description                                                     Additions   Subtractions       balance
     8/17                    Purchase authorized on 08/14 Exxonmobil 4797 Kendall Park NJ                       29.10
                             S460227630589375 Card 2503
     8/17                    Purchase authorized on 08/14 East Side Cleaners Perth Amboy                       76.75
                             NJ S300227657041805 Card 5394
     8/17                    Purchase authorized on 08/15 Advanced Dentistry Middlesex NJ                     110.00
                             S300228459731180 Card 5394
     8/17                    Purchase with Cash Back $ 40.00 authorized on 08/15 Stop &                        83.81
                             Shop 0802 3333 Franklin Twns NJ P00000000971024387 Card
                             5394
     8/17                    Purchase authorized on 08/15 The Home Depot 6917 Monmouth                         25.11
                             Jct NJ P00380228596224943 Card 5394
     8/17                    Purchase authorized on 08/15 Vbn Enterprises Ll Elizabeth NJ                     251.13
                             S300229007843756 Card 5394
     8/17                    Purchase authorized on 08/15 Sabor Y Arte II Elizabeth NJ                         85.88
                             S460229072742760 Card 5394
     8/17                    Guardian/Berksh Ins. Prem. 081620 306990 Yanirys Diaz                            518.95
     8/17                    Upromise Invmnts Achcntribs 081720 000018082859012 096                           150.00
                             19600305802
     8/17                    Upromise Invmnts Achcntribs 081720 000018082859012 537                           150.00       6,202.03
                             19600305803
     8/19                    Mobile Deposit : Ref Number :112190471325                         203.12
     8/19                    Purchase authorized on 08/17 Five Below 321 North Brunswi NJ                     107.12
                             S460230740578788 Card 2503
     8/19                    Jackson NAT1 Pol Prem Vica003634 Robert Alvarez                                   60.03
     8/19                113 Check                                                                            750.00       5,488.00
     8/20                    Capital Health Direct Dep 200820 516077253489Chl                6,036.92
                             Diaz-Alvarez,Yanirys
     8/20                    Purchase authorized on 08/19 Amzn Mktp US*MM3Tv                                   17.04
                             Amzn.Com/Bill WA S580232284894714 Card 2503
     8/20                    Purchase authorized on 08/19 Trader Joe's #612 North Brunswi                      26.87
                             NJ S580232699799466 Card 2503
     8/20                    Purchase authorized on 08/19 Sun Basket 855-204-7597 CA                           76.88
                             S460233016502883 Card 2503
     8/20                    Zelle to Pinto Marco on 08/20 Ref #Rp08Pj3Tww                                     40.00
     8/20                    Purchase with Cash Back $ 60.00 authorized on 08/20 Costco                       226.10      11,138.03
                             Whse #0323 Edison NJ P00380233691206045 Card 5394
     8/21                    Zelle From Destiney Z Alvarez on 08/21 Ref # Jpm421085908          40.00
     8/21                    Purchase authorized on 08/19 Amzn Mktp US*MM7AR                                   19.79
                             Amzn.Com/Bill WA S380232284899440 Card 2503
     8/21                    Purchase authorized on 08/19 Amazon.Com*MM51G46                                   15.94
                             Amzn.Com/Bill WA S300232284944364 Card 2503
     8/21                    Recurring Transfer to Rosario W Savings Ref #Op08Pn24Tm                          200.00
                             xxxxxxxxx9464
     8/21                    Recurring Transfer to Alvarez R Way2Save Savings Ref                             800.00
                             #Op08Pndh89 xxxxxx5390
     8/21                    Purchase authorized on 08/21 Wal-Mart Store North Brunswi NJ                     109.22      10,033.08
                             P00000000082169946 Card 2503
     8/24                    Zelle From Adriana Giraldo on 08/24 Ref # Tdp0Fm5H09O4            200.00
     8/24                    Purchase authorized on 08/21 Amzn Mktp US*MM4Br                                   33.00
                             Amzn.Com/Bill WA S460234289899763 Card 2503
     8/24                    Purchase authorized on 08/21 LA Placita Restaur New Brunswick                     18.05
                             NJ S300234683015551 Card 2503
     8/24                    Purchase authorized on 08/21 Princeton NJ Parki Princeton NJ                        4.50
                             S300234757605226 Card 5394
     8/24                    Purchase authorized on 08/21 Jmg_1 Princeton NJ                                  202.23
                             S300234811218144 Card 5394
     8/24                    Purchase authorized on 08/21 Fruity Yogurt Prin Princeton NJ                        9.19
                             S460234830556040 Card 5394
     8/24                    Purchase authorized on 08/22 Adventure Aquarium                                  119.07
                             856-365-3300 NJ S380235499372549 Card 2503
     8/24                    Purchase authorized on 08/22 The Home Depot 6917 Monmouth                         47.77
                             Jct NJ P00580235714991568 Card 5394
      Case 20-14587-MBK                      Doc 38       Filed 09/22/20 Entered 09/22/20 10:44:35                  Desc Main
                                                        Document      Page 33 of 42
August 31, 2020      ■    Page 5 of 9




Transaction history (continued)

                           Check                                                                 Deposits/   Withdrawals/   Ending daily
     Date                 Number Description                                                     Additions   Subtractions       balance
     8/24                        Purchase authorized on 08/22 Lyft *Ride Fri 4 Lyft.Com CA                          18.83
                                 S380235770732466 Card 2503
     8/24                        Purchase authorized on 08/23 Amzn Mktp US*MM1Ww                                   24.52
                                 Amzn.Com/Bill WA S460236258860911 Card 2503
     8/24                        Zelle to Santiago Maria on 08/23 Ref #Pp08Q2N64V                                 500.00
     8/24                        Purchase authorized on 08/23 Dunkin #350915 Q35 Mount                             14.24
                                 Laurel NJ S380236775351677 Card 5394
     8/24                        Purchase authorized on 08/23 Laurel Liquors Mount Laurel NJ                       36.97
                                 P00300236780149027 Card 5394
     8/24                        Purchase with Cash Back $ 60.00 authorized on 08/24 Costco                       434.86
                                 Whse #1174 North Brunswi NJ P00460237732707871 Card 5394
     8/24                        Brighthouse Fin Payment 200824 50001545474 Yanirys                                70.11
                                 Diaz-Alvarez
     8/24                    114 Check                                                                            100.00
     8/24                    115 Check                                                                            100.00       8,499.74
     8/25                        Mobile Deposit : Ref Number :213250560455                         405.00
     8/25                        Purchase authorized on 08/22 Amzn Mktp US*MM8Kn                                   30.12
                                 Amzn.Com/Bill WA S460236188473751 Card 2503
     8/25                        Recurring Payment authorized on 08/24 Apple.Com/Bill                                2.99
                                 866-712-7753 CA S460237276531039 Card 5394
     8/25                        Purchase authorized on 08/24 Amazon.Com*MM0384I                                   81.38
                                 Amzn.Com/Bill WA S300237594526800 Card 2503
     8/25                        Purchase authorized on 08/24 Vivint Inc/US Provo UT                              168.84
                                 S300237798442676 Card 5394
     8/25                        Zelle to Z Destiney on 08/25 Ref #Rp08Qf4Z8K                                     150.00       8,471.41
     8/26                        Capital Health S T5159552-C 200825 000000458484754                132.11
                                 Diaz-Alvarez, Yanirys
     8/26                        Zelle From Destiney Z Alvarez on 08/26 Ref # Jpm423678235         150.00
     8/26                        Zeneca 4646 EDI Paymnt Aug 25 2000729287                           10.00
                                 9*0061\Ge*000001*000005608\Iea*00001*000005608\
     8/26                        Purchase authorized on 08/24 Oak Crest Day Camp 732-2972000                      500.00
                                 NJ S580237568863462 Card 2503
     8/26                        Purchase authorized on 08/24 Oak Crest Day Camp 732-2972000                      500.00
                                 NJ S300237571073564 Card 2503
     8/26                        Purchase authorized on 08/25 Wegmans #032 Woodbridge NJ                          121.52
                                 S460238615504475 Card 5394
     8/26                        Purchase authorized on 08/25 Woodbridge Wine,Li Woodbridge                        73.52
                                 NJ S460238626399835 Card 5394
     8/26                        Purchase authorized on 08/25 NJ Motor Vehicle P Egov.Com NJ                       47.93
                                 S300238751405009 Card 5394
     8/26                        Purchase with Cash Back $ 40.00 authorized on 08/26 Stop &                        47.48
                                 Shop 0802 3333 Franklin Twns NJ P00000000533464613 Card
                                 5394
     8/26                        Zelle to Z Destiney on 08/26 Ref #Rp08Qhbksf                                     150.00       7,323.07
     8/27                        Purchase authorized on 08/25 Amazon Tips*MM0Nr1                                    7.00
                                 Amzn.Com/Bill WA S460238726808384 Card 2503
     8/27                        Purchase authorized on 08/26 Buck Hill Brewery Blairstown NJ                     138.35
                                 S580239640154951 Card 5394
     8/27                        Recurring Payment authorized on 08/26 Svm*Terminix Intl                           62.91
                                 800-8376464 TN S580240031393106 Card 5394
     8/27                        Purchase authorized on 08/27 Walgreens Store 250 State                            76.07       7,038.74
                                 Oswego NY P00460240658071204 Card 2503
     8/28                        Purchase authorized on 08/26 G.S. Steamers Bar 315-3420000 NY                    147.20
                                 S460240018679849 Card 5394
     8/28                        Recurring Payment authorized on 08/27 Apple.Com/Bill                                2.99
                                 866-712-7753 CA S580240325605633 Card 2503
     8/28                        Purchase authorized on 08/27 Ashley Lynn Winery Mexico NY                         48.00
                                 S580240678685090 Card 5394
     8/28                        Purchase authorized on 08/27 Stones Homemade CA Oswego NY                         17.91
                                 S580240708608984 Card 5394
     8/28                        Purchase authorized on 08/28 Garafolo Importing CO Oswego                         43.05       6,779.59
                                 NY P00000000832455686 Card 2503




    Sheet Seq = 0186771
      Case 20-14587-MBK                      Doc 38        Filed 09/22/20 Entered 09/22/20 10:44:35                                      Desc Main
                                                         Document      Page 34 of 42
August 31, 2020     ■   Page 6 of 9




Transaction history (continued)

                         Check                                                                                 Deposits/         Withdrawals/         Ending daily
      Date              Number Description                                                                     Additions         Subtractions             balance
      8/31                     Astrazeneca Phar Payroll 200831 20083105132298 Robert                            1,755.10
                               Alvarez
      8/31                     Zelle From Adriana Giraldo on 08/30 Ref # Tdp0Fmbidvtj Dinner                       40.00
                               Thank You
      8/31                     Mobile Deposit : Ref Number :218310698839                                          398.28
      8/31                     Purchase authorized on 08/28 Sq *LA 7 Syracuse NY                                                        25.25
                               S460241721353601 Card 2503
      8/31                     Purchase authorized on 08/28 City of Syracuse Syracuse NY                                                    2.79
                               S580241741475189 Card 5394
      8/31                     Purchase authorized on 08/28 Green Planet Groce Oswego NY                                                14.78
                               S300241802715390 Card 2503
      8/31                     Purchase authorized on 08/28 Green Planet Groce Oswego NY                                                    9.68
                               S380241806130362 Card 2503
      8/31                     Purchase authorized on 08/28 Amazon.Com*MM29172                                                          13.34
                               Amzn.Com/Bill WA S460242144389063 Card 2503
      8/31                     Purchase authorized on 08/28 Amzn Mktp US*MM79J                                                          17.99
                               Amzn.Com/Bill WA S580242144446181 Card 2503
      8/31                     Purchase authorized on 08/28 Amazon.Com*MM39842                                                          13.58
                               Amzn.Com/Bill WA S380242144488840 Card 2503
      8/31                     Purchase authorized on 08/28 Amzn Mktp US*Mu6W5                                                          52.22
                               Amzn.Com/Bill WA S380242144555988 Card 2503
      8/31                     Purchase with Cash Back $ 60.00 authorized on 08/29 WM Superc                                            93.57
                               Wal-Mart Sup Oswego NY P00000000286108291 Card 5394
      8/31                     Purchase authorized on 08/29 Walgreens Store 250 State                                                   49.05
                               Oswego NY P00580242573965191 Card 5394
      8/31                     Recurring Payment authorized on 08/29 Apple.Com/Bill                                                     14.99
                               866-712-7753 CA S380242628594803 Card 2503
      8/31                     Purchase authorized on 08/29 Dunkin #357951 Oswego NY                                                        6.29
                               S460242661153736 Card 5394
      8/31                     Purchase authorized on 08/29 Stones Homemade CA Oswego NY                                                    7.20
                               S460242685851005 Card 5394
      8/31                     Purchase authorized on 08/29 Thrifty Shopper - Oswego NY                                                118.93
                               S580242714721395 Card 2503
      8/31                     Purchase authorized on 08/30 Fair Haven Sp POS2 Fair Haven NY                                                8.00
                               S300243614261717 Card 5394
      8/31                     Zelle to Z Destiney on 08/30 Ref #Rp08R8G8Kz                                                              6.00
      8/31                     Purchase authorized on 08/31 Stop & Shop 0802 3333 Franklin                                              25.00
                               Twns NJ P00000000381513090 Card 5394
      8/31                     Purchase authorized on 08/31 The Home Depot 6917 Monmouth                                               138.52
                               Jct NJ P00300244838994527 Card 5394
      8/31                     Quicken Loans Mtg Pymts 082920 3348492330 Wells Fargo                                                 3,361.86            4,993.93
      Ending balance on 8/31                                                                                                                             4,993.93
      Totals                                                                                                 $29,305.15           $32,485.80

      The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
      transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.




Summary of checks written        (checks listed are also displayed in the preceding Transaction history)

      Number            Date                Amount          Number            Date                 Amount          Number            Date                 Amount
      111               8/4                  975.00         114               8/24                  100.00         115               8/24                  100.00
      113 *             8/19                 750.00

      * Gap in check sequence.
        Case 20-14587-MBK                       Doc 38         Filed 09/22/20 Entered 09/22/20 10:44:35                                        Desc Main
                                                             Document      Page 35 of 42
August 31, 2020        ■    Page 7 of 9




Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


       Fee period 08/01/2020 - 08/31/2020                                                   Standard monthly service fee $10.00                   You paid $0.00

       How to avoid the monthly service fee                                                                    Minimum required                   This fee period


                                                                                                                                                                      3
       Have any ONE of the following account requirements


                                                                                                                                                                      3
         · Minimum daily balance                                                                                         $1,500.00                     $2,199.22      ✔



                                                                                                                                                                      3
         · Total amount of qualifying direct deposits                                                                     $500.00                     $27,601.44      ✔

         · Total number of posted debit card purchases or posted debit card payments of                                         10                          106       ✔



                                                                                                                                                                      3
           bills in any combination
         · Age of primary account owner                                                                                     17 - 24
         · The fee is waived when the account is linked to a Wells Fargo Campus ATM or
           Campus Debit Card
       RC/RC




IMPORTANT ACCOUNT INFORMATION:

Your options to avoid the Everyday Checking account monthly service fee are changing.

Effective with the fee period beginning after October 8, 2020,             the option to avoid the $10 monthly service fee with 10 or more
posted debit card transactions will no longer be available, and the minimum daily balance option will be lowered to $500. Once these
changes are effective, the monthly service fee can be avoided with ONE of the following options each fee period:
- Maintain a $500 minimum daily balance
- $500 or more in total qualifying direct deposits*
- Linked to a Wells Fargo Campus ATM or Campus Debit Card**
- Primary account owner is 17 through 24 years old***

If you do not meet one of the options above each fee period, the monthly service fee will be charged for fee periods ending on or after
November 9, 2020.

Fee Period:
The fee period is the period used to calculate the monthly service fee. Your statement includes a monthly service fee summary with
                                                                                                            ®                     ®
the dates of your fee period. The monthly service fee summary is also available through Wells Fargo Online or Wells Fargo Mobile .

What remains the same:
- You can continue to use your debit card.
- The Consumer Account Fee and Information Schedule and the Deposit Account Agreement, as amended, continue to apply.

If you have questions about these changes, please contact your local banker or call the number listed on this statement.

Thank you for banking with Wells Fargo. We appreciate your business.

*A qualifying direct deposit is a direct deposit of your salary, pension, Social Security, or other regular monthly income electronically
deposited through the Automated Clearing House (ACH) network to this checking account by your employer or an outside agency.
Transfers from one account to another, mobile deposits, or deposits made at a banking location or ATM do not qualify as a direct
deposit. If at any time the direct deposit discontinues, we will look back 65 days to see if you met the direct deposit requirements
before a monthly service fee is charged.
**Wells Fargo Campus ATM and Campus Debit Cards are available for students, faculty and staff of colleges and universities that
participate in the Wells Fargo Campus Card (SM) program. Ask a banker for additional details about participating colleges and
universities. Your checking account will receive a monthly service fee waiver within 45 days of linking your Campus Card to that
account.




      Sheet Seq = 0186772
        Case 20-14587-MBK                     Doc 38        Filed 09/22/20 Entered 09/22/20 10:44:35                                   Desc Main
                                                          Document      Page 36 of 42
August 31, 2020       ■   Page 8 of 9




***Primary account owner is an individual that has tax responsibility for the account. On the primary account owner's 25th birthday,
the account will automatically be subject to the then current monthly service fee unless you meet one of the other options to avoid
the monthly service fee.
        Case 20-14587-MBK                       Doc 38       Filed 09/22/20 Entered 09/22/20 10:44:35                                            Desc Main
                                                           Document      Page 37 of 42
August 31, 2020        ■    Page 9 of 9




Worksheet to balance your account                                         General statement policies for Wells Fargo Bank
Follow the steps below to reconcile your statement balance with your      ■    To dispute or report inaccuracies in information we have furnished to a
account register balance. Be sure that your register shows any interest        Consumer Reporting Agency about your accounts. You have the right to
paid into your account and any service charges, automatic payments or          dispute the accuracy of information that Wells Fargo Bank, N.A. has
ATM transactions withdrawn from your account during this statement             furnished to a consumer reporting agency by writing to us at Overdraft
period.                                                                        Collection and Recovery, P.O. Box 5058, Portland, OR 97208-5058. Please
A Enter the ending balance on this statement.             $                    describe the specific information that is inaccurate or in dispute and the
                                                                               basis for the dispute along with supporting documentation. If you believe
 B List outstanding deposits and other                                         the information furnished is the result of identity theft, please provide us
credits to your account that do not appear on                                  with an identity theft report.
this statement. Enter the total in the column
                                                                          ■    In case of errors or questions about your electronic transfers,
to the right.
                                                                               telephone us at the number printed on the front of this statement or write
                                                                               us at Wells Fargo Bank, P.O. Box 6995, Portland, OR 97228-6995 as soon as
Description                      Amount
                                                                               you can, if you think your statement or receipt is wrong or if you need more
                                                                               information about a transfer on the statement or receipt. We must hear
                                                                               from you no later than 60 days after we sent you the FIRST statement on
                                                                               which the error or problem appeared.
                                                                               1. Tell us your name and account number (if any).
                                                                               2. Describe the error or the transfer you are unsure about, and explain as
                                                                                  clearly as you can why you believe it is an error or why you need more
                    Total    $                         + $
                                                                                  information.
                                                                               3. Tell us the dollar amount of the suspected error.
C Add A and B to calculate the subtotal.               = $
                                                                               We will investigate your complaint and will correct any error promptly. If
 D List outstanding checks, withdrawals, and                                   we take more than 10 business days to do this, we will credit your account
other debits to your account that do not appear                                for the amount you think is in error, so that you will have the use of the
on this statement. Enter the total in the column                               money during the time it takes us to complete our investigation.
to the right.

Number/Description               Amount




                    Total    $                         -   $

 E Subtract D from C to calculate the
adjusted ending balance. This amount should be
the same as the current balance shown in your
register.                                              = $                                                                   . NMLSR ID 399801
                                                                              ©2010 Wells Fargo Bank, N.A. All rights reserved




      Sheet Seq = 0186773
        Case 20-14587-MBK                      Doc 38     Filed 09/22/20 Entered 09/22/20 10:44:35                                      Desc Main
                                                        Document
                                                         ®            Page 38 of 42
Wells Fargo Way2Save Savings
August 31, 2020        ■    Page 1 of 3




                                                                                                    Questions?
ROBERT ALVAREZ                                                                                      Available by phone 24 hours a day, 7 days a week:
                                                                                                    Telecommunications Relay Services calls accepted
YANIRYS DIAZ
DEBTOR IN POSSESSION                                                                                 1-800-TO-WELLS            (1-800-869-3557)

CH11 CASE #20-14587 (NJ)                                                                             TTY: 1-800-877-4833
11 BERYL CT                                                                                          En español: 1-877-727-2932
KENDALL PARK NJ 08824-1201

                                                                                                    Online: wellsfargo.com

                                                                                                    Write: Wells Fargo Bank, N.A. (347)
                                                                                                            P.O. Box 6995
                                                                                                            Portland, OR 97228-6995




You and Wells Fargo
Thank you for being a loyal Wells Fargo customer. We value your trust in our company and look forward to continuing to serve you with
your financial needs.



Statement period activity summary                                                                   Account number:

        Beginning balance on 8/1                                              $7,700.16             ROBERT ALVAREZ
                                                                                                    YANIRYS DIAZ
        Deposits/Additions                                                     1,600.07
                                                                                                    DEBTOR IN POSSESSION
        Withdrawals/Subtractions                                                  - 0.00
                                                                                                    CH11 CASE #20-14587 (NJ)
        Ending balance on 8/31                                                $9,300.23             New Jersey account terms and conditions apply
                                                                                                    For Direct Deposit use
                                                                                                    Routing Number (RTN):




Interest summary
       Interest paid this statement                                   $0.07
       Average collected balance                                  $8,629.19
       Annual percentage yield earned                                0.01%
       Interest earned this statement period                          $0.07
       Interest paid this year                                        $0.21




     (347)
     Sheet Seq = 0214428
     Sheet 00001 of 00002
        Case 20-14587-MBK                       Doc 38         Filed 09/22/20 Entered 09/22/20 10:44:35                                        Desc Main
                                                             Document      Page 39 of 42
August 31, 2020        ■   Page 2 of 3




Transaction history

                                                                                                                    Deposits/         Withdrawals/          Ending daily
       Date         Description                                                                                     Additions         Subtractions              balance
       8/7          Recurring Transfer From Alvarez R Everyday Checking Ref #Op08M9R4W6                               800.00                                   8,500.16
                    xxxxxx1322
       8/21         Recurring Transfer From Alvarez R Everyday Checking Ref #Op08Pndh89                               800.00                                    9,300.16
                    xxxxxx1322
       8/31         Interest Payment                                                                                     0.07                                   9,300.23
       Ending balance on 8/31                                                                                                                                  9,300.23
       Totals                                                                                                     $1,600.07                  $0.00

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


       Fee period 08/01/2020 - 08/31/2020                                                     Standard monthly service fee $5.00                  You paid $0.00

       How to avoid the monthly service fee                                                                    Minimum required                   This fee period


                                                                                                                                                                      3
       Have any ONE of the following account requirements


                                                                                                                                                                      3
         · Minimum daily balance                                                                                          $300.00                      $7,700.16      ✔



                                                                                                                                                                      3
         · A daily automatic transfer from a Wells Fargo checking account                                                   $1.00                          $0.00


                                                                                                                                                                      3
                            ®
         · Save As You Go transfer from a Wells Fargo checking account                                                      $1.00                          $0.00
         · A monthly automatic transfer from a Wells Fargo checking account                                                $25.00                       $800.00       ✔

         · The fee is waived when the primary account owner is under the age of 18 (19 in
           Alabama)
       AM/AM
        Case 20-14587-MBK                       Doc 38       Filed 09/22/20 Entered 09/22/20 10:44:35                                            Desc Main
                                                           Document      Page 40 of 42
August 31, 2020        ■    Page 3 of 3




Worksheet to balance your account                                         General statement policies for Wells Fargo Bank
Follow the steps below to reconcile your statement balance with your      ■    To dispute or report inaccuracies in information we have furnished to a
account register balance. Be sure that your register shows any interest        Consumer Reporting Agency about your accounts. You have the right to
paid into your account and any service charges, automatic payments or          dispute the accuracy of information that Wells Fargo Bank, N.A. has
ATM transactions withdrawn from your account during this statement             furnished to a consumer reporting agency by writing to us at Overdraft
period.                                                                        Collection and Recovery, P.O. Box 5058, Portland, OR 97208-5058. Please
A Enter the ending balance on this statement.             $                    describe the specific information that is inaccurate or in dispute and the
                                                                               basis for the dispute along with supporting documentation. If you believe
 B List outstanding deposits and other                                         the information furnished is the result of identity theft, please provide us
credits to your account that do not appear on                                  with an identity theft report.
this statement. Enter the total in the column
                                                                          ■    In case of errors or questions about your electronic transfers,
to the right.
                                                                               telephone us at the number printed on the front of this statement or write
                                                                               us at Wells Fargo Bank, P.O. Box 6995, Portland, OR 97228-6995 as soon as
Description                      Amount
                                                                               you can, if you think your statement or receipt is wrong or if you need more
                                                                               information about a transfer on the statement or receipt. We must hear
                                                                               from you no later than 60 days after we sent you the FIRST statement on
                                                                               which the error or problem appeared.
                                                                               1. Tell us your name and account number (if any).
                                                                               2. Describe the error or the transfer you are unsure about, and explain as
                                                                                  clearly as you can why you believe it is an error or why you need more
                    Total    $                         + $
                                                                                  information.
                                                                               3. Tell us the dollar amount of the suspected error.
C Add A and B to calculate the subtotal.               = $
                                                                               We will investigate your complaint and will correct any error promptly. If
 D List outstanding checks, withdrawals, and                                   we take more than 10 business days to do this, we will credit your account
other debits to your account that do not appear                                for the amount you think is in error, so that you will have the use of the
on this statement. Enter the total in the column                               money during the time it takes us to complete our investigation.
to the right.

Number/Description               Amount




                    Total    $                         -   $

 E Subtract D from C to calculate the
adjusted ending balance. This amount should be
the same as the current balance shown in your
register.                                              = $                                                                   . NMLSR ID 399801
                                                                              ©2010 Wells Fargo Bank, N.A. All rights reserved




      Sheet Seq = 0214429
  Case 20-14587-MBK      Doc 38     Filed 09/22/20 Entered 09/22/20 10:44:35        Desc Main
                                  Document      Page 41 of 42




                                                                  08/01/20 THROUGH 08/31/20
                                                                              XXX-XX-XXXX


             ROBERT ALVAREZ
             YANIRYS C DIAZ
             11 BERYL CT
             KENDALL PARK, NJ 08824-1201




     0                                                                BRANCH    1    PAGE      1
 Master Shares             ACCOUNT NO.
 ACCOUNT OWNER(S): ROBERT ALVAREZ, YANIRYS C DIAZ

  DATE     MEMO NO. TRANSACTION DESCRIPTION             AMOUNT                 BALANCE

  08/01             PREVIOUS BALANCE                                                115.94
  08/18     14588   DEPOSIT BY TRANSFER                     87.18                   203.12
                      CLOSE OUT
  08/18     92086   CLOSE BY CHECK                        -203.12                        .00
                      CLOSE OUT REQUEST
  08/31             NEW BALANCE                                                         .00

  TAX REPORTING TIN XXX-XX-XXXX FOR ROBERT ALVAREZ
  YTD DIVIDENDS EARNED          .04

-------------------------------------------------------------------------------------

 REGULAR SHARE DRAFT       ACCOUNT NO.                                  12099115
 ACCOUNT OWNER(S): ROBERT ALVAREZ, YANIRYS C DIAZ

 NO. CRS        0   NO. DBS     11    08/01   PREVIOUS BALANCE                 367.18
                                              TOTAL AMOUNT CREDITS                .00
                                              TOTAL AMOUNT DEBITS              367.18
                                      08/31   NEW BALANCE                         .00

  DATE CK/MEMO NO TRANSACTION DESCRIPTION                AMOUNT                BALANCE

  08/02     17256    DEBIT CARD                            -5.00                    362.18
                            FANDUEL.COM 800-475-2250 NY FANDUEL.COM
  08/02     31042    DEBIT CARD                            -5.00                    357.18
                            FANDUEL.COM 800-475-2250 NY FANDUEL.COM
  08/03     22597    DEBIT CARD                            -5.00                    352.18
                            FANDUEL.COM 800-475-2250 NY FANDUEL.COM
  08/04     22312    DEBIT CARD                          -200.00                    152.18
                            CASH APP*DESTINEY 8774174551 CA CASH APP*DESTIN
  08/05     24430    DEBIT CARD                            -5.00                    147.18
                            FANDUEL.COM 800-475-2250 NY FANDUEL.COM
  08/06     28506    DEBIT CARD                           -20.00                    127.18
                            VENMO* VISA DIRECT NY VENMO*
  Case 20-14587-MBK     Doc 38     Filed 09/22/20 Entered 09/22/20 10:44:35     Desc Main
                                 Document      Page 42 of 42




                                                                08/01/20 THROUGH 08/31/20
                                                                            XXX-XX-XXXX


           ROBERT ALVAREZ
           YANIRYS C DIAZ
           11 BERYL CT
           KENDALL PARK, NJ 08824-1201




     0                                                              BRANCH    1   PAGE    2
  DATE CK/MEMO NO TRANSACTION DESCRIPTION              AMOUNT                BALANCE

  08/07    9259   DEBIT CARD                               -5.00                 122.18
                         FANDUEL.COM    800-475-2250 NY FANDUEL.COM
  08/10   22858   DEBIT CARD                               -5.00                 117.18
                         FANDUEL.COM    800-475-2250 NY FANDUEL.COM
  08/10   24371   DEBIT CARD                               -5.00                 112.18
                         FANDUEL.COM    800-475-2250 NY FANDUEL.COM
  08/12   29745   DEBIT CARD                              -25.00                  87.18
                         FANDUEL.COM    800-475-2250 NY FANDUEL.COM
  08/18   14588   CLOSE BY TRANSFER                       -87.18                    .00
                         CLOSE OUT

  TAX REPORTING TIN XXX-XX-XXXX FOR ROBERT ALVAREZ
  YTD DIVIDENDS EARNED          .00

-------------------------------------------------------------------------------------

            YEAR TO DATE TAX REPORTING SUMMARY BY TAX REPORTING TIN

 REPORTING DIVIDENDS    DIVIDENDS CERTIFICATE       MORTGAGE     NON-MORTGAGE
    TIN      EARNED      WITHHELD   PENALTY         INTEREST       INTEREST
XXX-XX-XXXX      0.04         0.00       0.00            0.00          0.00
EXHIBIT C
